          Case 19-20063 Document 17 Filed in TXSB on 02/08/19 Page 1 of 64




                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                    CORPUS CHRISTI DIVISION

 IN RE:                                      §
                                             §       CASE NO. 19-20063
 SQLC SENIOR LIVING CENTER                   §
 AT CORPUS CHRISTI, INC. d/b/a               §       CHAPTER 11
 MIRADOR                                     §
                                             §
           Debtor.                           §


                                       CHAPTER 11 PLAN

                                     DATED: February 8, 2019




CHAPTER 11 PLAN

525296.000003 21854807.14
          Case 19-20063 Document 17 Filed in TXSB on 02/08/19 Page 2 of 64




                                             TABLE OF CONTENTS

ARTICLE I DEFINED TERMS, RULES OF CONSTRUCTION AND
        INTERPRETATION, AND COMPUTATION OF TIME ............................................2
     Section 1.01  Scope of Defined Terms; Rules of Construction and
                   Interpretation .......................................................................................... 2
     Section 1.02  Defined Terms ........................................................................................ 2
     Section 1.03  Computation of Time ........................................................................... 17
     Section 1.04  Reference to Monetary Figures ............................................................ 17
     Section 1.05  Exhibits and Plan Supplement ............................................................. 17
     Section 1.06  Deemed Acts ........................................................................................ 17
ARTICLE II TREATMENT OF UNCLASSIFIED CLAIMS AGAINST THE DEBTOR ..........18
     Section 2.01 Administrative Claims ......................................................................... 18
     Section 2.02 Bar Dates .............................................................................................. 18
     Section 2.03 Priority Tax Claims .............................................................................. 18
     Section 2.04 Professional Fee Claims ....................................................................... 19
     Section 2.05 DIP Facility Claims .............................................................................. 19
ARTICLE III CLASSIFICATION OF CLAIMS AND INTERESTS ..........................................19
     Section 3.01   General Notes on Classification and Treatment of Classified
                    Claims and Interests ............................................................................ 19
     Section 3.02   Voting; Presumptions ........................................................................... 20
     Section 3.03   Identification of Claims and Interests .................................................. 20
ARTICLE IV TREATMENT OF CLAIMS AND INTERESTS ..................................................21
     Section 4.01 Priority Non-Tax Claims ...................................................................... 21
     Section 4.02 Secured Bond Claims ........................................................................... 21
     Section 4.03 Resident Claims ................................................................................... 23
     Section 4.04 General Unsecured Claims................................................................... 23
     Section 4.05 Miscellaneous Secured Claims ............................................................ 23
     Section 4.06 SQLC Claims ....................................................................................... 24
     Section 4.07 Seniority Claims ................................................................................... 24
     Section 4.08 Interests ................................................................................................ 24
ARTICLE V ACCEPTANCE OR REJECTION OF THIS PLAN ...............................................24
     Section 5.01 Designation of Unimpaired Classes ..................................................... 24
     Section 5.02 Designation of Impaired Classes.......................................................... 25
     Section 5.03 Classes Entitled to Vote ....................................................................... 25
     Section 5.04 Classes Not Entitled to Vote ................................................................ 25
     Section 5.05 Date of Distributions on Account of Allowed Claims ......................... 25
     Section 5.06 Sources of Cash for Plan Distributions ................................................ 25
     Section 5.07 Cram Down – Nonconsensual Confirmation ....................................... 25
ARTICLE VI MEANS FOR IMPLEMENTATION OF THIS PLAN AND POST
        EFFECTIVE DATE GOVERNANCE ........................................................................26
     Section 6.01 Sale of the Acquired Property .............................................................. 26
     Section 6.02 Application of Sale Proceeds ............................................................... 26
     Section 6.03 Gift Reserve Funding ........................................................................... 27


CHAPTER 11 PLAN                                                                                                        Page i
525296.000003 21854807.14
          Case 19-20063 Document 17 Filed in TXSB on 02/08/19 Page 3 of 64




         Section 6.04            Available Cash ..................................................................................... 27
         Section 6.05            Other Assets ......................................................................................... 27
         Section 6.06            Retained Causes of Action ................................................................... 27
         Section 6.07            Vesting of Liquidating Trust Assets .................................................... 28
         Section 6.08            Asset Purchase Agreement and Related Documents ........................... 28
         Section 6.09            Creation of Liquidating Trust............................................................... 28
         Section 6.10            Governance Documents ....................................................................... 28
         Section 6.11            Officers and Directors .......................................................................... 28
         Section 6.12            Cancellation of Existing Secured Claims ............................................. 29
         Section 6.13            Cancellation of Interests ....................................................................... 29
         Section 6.14            Authorization for Transaction .............................................................. 29
         Section 6.15            Preservation of Rights of Action; Settlement ...................................... 29
         Section 6.16            Employee Benefit Plans ....................................................................... 30
         Section 6.17            Exclusivity Period ................................................................................ 30
         Section 6.18            Effectuating Documents ....................................................................... 30
         Section 6.19            Exemption from Certain Transfer Taxes.............................................. 31
         Section 6.20            Liquidating Trustee Closing of the Chapter 11 Case ........................... 31
ARTICLE VII LIQUIDATING TRUST AND LIQUIDATING TRUSTEE ................................31
     Section 7.01  The Liquidating Trust .......................................................................... 31
     Section 7.02  The Creation of the Liquidating Trust ................................................. 31
     Section 7.03  Purpose of the Liquidating Trust.......................................................... 31
     Section 7.04  Funding of Res of Trust ....................................................................... 32
     Section 7.05  Administration of the Liquidating Trust .............................................. 32
     Section 7.06  The Liquidating Trustee ....................................................................... 32
     Section 7.07  Retention of Professionals ................................................................... 33
     Section 7.08  Compensation of the Liquidating Trustee ............................................ 33
     Section 7.09  Liquidating Trust Expenses.................................................................. 33
     Section 7.10  Liability; Indemnification .................................................................... 34
     Section 7.11  Powers and Duties of the Liquidating Trustee ..................................... 34
     Section 7.12  Distribution Procedures ........................................................................ 35
     Section 7.13  Closing of the Chapter 11 Case............................................................ 35
     Section 7.14  Termination .......................................................................................... 35
     Section 7.15  Maintenance of Books and Records ..................................................... 35
ARTICLE VIII PROVISIONS GOVERNING DISTRIBUTIONS GENERALLY .....................36
     Section 8.01   Timing and Delivery of Distributions .................................................. 36
     Section 8.02   Method of Cash Distributions .............................................................. 36
     Section 8.03   Failure to Negotiate Checks ................................................................. 36
     Section 8.04   Fractional Dollars ................................................................................. 36
     Section 8.05   Compliance with Tax Requirements .................................................... 36
     Section 8.06   De Minimis Distributions..................................................................... 37
     Section 8.07   Setoffs .................................................................................................. 37
     Section 8.08   Distribution Record Date ..................................................................... 37
ARTICLE IX RESERVES ADMINISTERED BY THE LIQUIDATING TRUST .....................37
     Section 9.01 Establishment of Reserve Accounts, Other Assets and
                  Beneficiaries ......................................................................................... 37


CHAPTER 11 PLAN                                                                                                                  Page ii
525296.000003 21854807.14
          Case 19-20063 Document 17 Filed in TXSB on 02/08/19 Page 4 of 64




         Section 9.02            Undeliverable Distribution Reserve ..................................................... 37
         Section 9.03            Claims Reserve..................................................................................... 38
         Section 9.04            Gift Reserve ......................................................................................... 38
         Section 9.05            Liquidating Trust Reserve .................................................................... 38
         Section 9.06            Litigation Proceeds Reserve................................................................. 39
ARTICLE X EXECUTORY CONTRACTS, UNEXPIRED LEASES, AND OTHER
        AGREEMENTS ...........................................................................................................39
     Section 10.01 Assumption/Rejection .......................................................................... 39
     Section 10.02 Cure Amounts ...................................................................................... 40
     Section 10.03 Assumed Executory Contracts and Unexpired Leases......................... 41
     Section 10.04 Insurance Policies................................................................................. 41
     Section 10.05 Pass-through ......................................................................................... 41
     Section 10.06 Claims Based on Rejection of Executory Contracts and
                   Unexpired Leases ................................................................................. 41
     Section 10.07 Reservation of Rights ........................................................................... 42
     Section 10.08 Nonoccurrence of Effective Date ......................................................... 42
ARTICLE XI PROCEDURES FOR RESOLVING DISPUTED, CONTINGENT, AND
        UNLIQUIDATED CLAIMS .......................................................................................42
     Section 11.01 Expunging of Certain Claims ............................................................... 42
     Section 11.02 Objections to Claims ............................................................................ 42
     Section 11.03 Estimation of Claims ............................................................................ 43
     Section 11.04 No Distributions Pending Allowance................................................... 43
     Section 11.05 Distributions After Allowance ............................................................. 43
     Section 11.06 Reduction of Claims............................................................................. 44
ARTICLE XII CONDITIONS PRECEDENT TO CONFIRMATION AND
        CONSUMMATION OF THIS PLAN .........................................................................44
     Section 12.01 Conditions Precedent to Confirmation ................................................. 44
     Section 12.02 Occurrence of the Effective Date ......................................................... 44
     Section 12.03 Substantial Consummation .................................................................. 45
     Section 12.04 Waiver of Conditions ........................................................................... 45
     Section 12.05 Revocation, Withdrawal, or Non-Consummation................................ 45
ARTICLE XIII AMENDMENTS AND MODIFICATIONS .......................................................46
ARTICLE XIV RETENTION OF JURISDICTION .....................................................................46
ARTICLE XV EFFECT OF THIS PLAN ON CLAIMS AND INTERESTS ..............................48
     Section 15.01 Compromise and Settlements............................................................... 48
     Section 15.02 Satisfaction of Claims .......................................................................... 48
     Section 15.03 Releases ................................................................................................ 48
     Section 15.04 Exculpation .......................................................................................... 51
     Section 15.05 Permanent Injunction ........................................................................... 51
     Section 15.06 Setoffs .................................................................................................. 53
     Section 15.07 Recoupment.......................................................................................... 53
     Section 15.08 Release of Liens ................................................................................... 54
     Section 15.09 Good Faith............................................................................................ 54


CHAPTER 11 PLAN                                                                                                                 Page iii
525296.000003 21854807.14
          Case 19-20063 Document 17 Filed in TXSB on 02/08/19 Page 5 of 64




ARTICLE XVI MISCELLANEOUS PROVISIONS....................................................................54
     Section 16.01 Severability of Plan Provisions ............................................................ 54
     Section 16.02 Confidentiality of Information Related to Patient Care
                   Ombudsman ......................................................................................... 54
     Section 16.03 Successors and Assigns ........................................................................ 55
     Section 16.04 Binding Effect ...................................................................................... 55
     Section 16.05 Notices.................................................................................................. 55
     Section 16.06 Term of Injunctions or Stay ................................................................. 56
     Section 16.07 No Admissions ..................................................................................... 56
     Section 16.08 Notice of the Effective Date................................................................. 56
     Section 16.09 Default Under Plan............................................................................... 57
     Section 16.10 Governing Law..................................................................................... 57
     Section 16.11 Plan Documents ................................................................................... 57
     Section 16.12 Entire Agreement ................................................................................. 57
ARTICLE XVII CONFIRMATION REQUEST...........................................................................58




CHAPTER 11 PLAN                                                                                                       Page iv
525296.000003 21854807.14
          Case 19-20063 Document 17 Filed in TXSB on 02/08/19 Page 6 of 64




                                        INTRODUCTION

        SQLC Senior Living Center at Corpus Christi, Inc. d/b/a Mirador (“Mirador” or the
“Debtor”) filed for chapter 11 bankruptcy protection on February 8, 2019 (the “Petition Date”).
The Debtor hereby proposes the following Chapter 11 Plan (the “Plan”) for the resolution of
outstanding creditor Claims against, and interests in, the Debtor. The Debtor is the proponent of
this Plan within the meaning of section 1129 of the Bankruptcy Code.

        Reference is made to the Disclosure Statement (as hereinafter defined) for a discussion of
the Debtor’s history, business, historical financial information, assets, and for a summary and
description of this Plan and certain related matters. No materials other than the Disclosure
Statement, this Plan and any exhibits and schedules attached hereto or thereto or referenced herein
or therein have been authorized by the Debtor for use in soliciting acceptances or rejections of this
Plan.

        The Debtor previously determined, in the discharge of its statutory fiduciary duties under
the Bankruptcy Code, that the sale of substantially all of the Debtor’s assets pursuant to section
363 of the Bankruptcy Code or otherwise and the distribution of the sale proceeds pursuant to a
Chapter 11 plan is in the best interests of the Debtor, its creditors, and the Debtor’s Estate.
Accordingly, the Debtor is selling substantially all of its assets to an unrelated third-party pursuant
to Bankruptcy Court order and this Plan proposes to, among other things, distribute the cash
proceeds thereof and all remaining assets of the Debtor to creditors pursuant to the priorities set
forth in the Bankruptcy Code. The execution and consummation of this Plan will be facilitated
through the establishment of a trust to, among other things, resolve and compromise Claims,
distribute the Debtor’s remaining assets and wind-down the Debtor’s affairs.

        Under the Plan, all Allowed Administrative Claims, the DIP Facility Claims, Allowed
Priority Tax Claims, Allowed Non-Priority Tax Claims and Allowed Miscellaneous Secured
Claims shall be paid in full on or promptly after the Effective Date. Resident Claims shall be paid
in the ordinary course of business as they become due as provided under the applicable Residence
Agreement. The Allowed Secured Bond Claims will be paid from the Net Cash Proceeds of the
sale of the Bondholders’ collateral after payment of the DIP Facility Claims and less a certain
Claims Reserve Contribution, Liquidating Trust Contribution and Gifted Amount. Holders of the
SQLC Claims and Holders of the Seniority Claims shall not be entitled to, nor shall they receive,
any distribution or retain any property or interest in property on account of such Claims. General
Unsecured Claims will receive their Pro Rata share of (a) the Gift Reserve after payment of
Allowed Plan Carve Out Claims; and (b) Retained Causes of Action Proceeds. Holders of Allowed
Interests against the Debtor shall be cancelled and extinguished, and the Holders of Interests shall
not receive or retain any property or assets on account of their Interests.

ALL HOLDERS OF CLAIMS OR INTERESTS ARE ENCOURAGED TO READ THIS
PLAN AND THE DISCLOSURE STATEMENT CAREFULLY AND IN THEIR
ENTIRETY BEFORE VOTING ON THIS PLAN.




CHAPTER 11 PLAN                                                                                 Page 1
525296.000003 21854807.14
          Case 19-20063 Document 17 Filed in TXSB on 02/08/19 Page 7 of 64




                                             ARTICLE I

       DEFINED TERMS, RULES OF CONSTRUCTION AND INTERPRETATION,
                       AND COMPUTATION OF TIME

Section 1.01         Scope of Defined Terms; Rules of Construction and Interpretation

       For purposes of this Plan, except as expressly defined elsewhere in this Plan or unless the
context otherwise requires, all capitalized terms used herein shall have the meanings ascribed to
them in Article I of this Plan. Any term used but not defined herein that is defined in the
Bankruptcy Code or the Bankruptcy Rules, as the case may be, shall have the meaning ascribed in
the Bankruptcy Code or the Bankruptcy Rules. Whenever the context requires, such terms shall
include the plural as well as the singular. The masculine gender shall include the feminine, and
the feminine gender shall include the masculine. The terms “and” and “or,” as used herein, shall
be construed both conjunctively and disjunctively, and each shall include the other whenever
applicable.

         For purposes of this Plan, (a) except as provided in Article XIII, any reference in this Plan
to a contract, instrument, release, indenture, or other agreement or document being in a particular
form or on particular terms and conditions means that such document shall be substantially in such
form or substantially on such terms and conditions; (b) except as provided in Article XIII, any
reference in this Plan to an existing document or exhibit Filed or to be Filed means such document
or exhibit as it may have been or may be amended, modified, or supplemented as permitted herein;
(c) unless otherwise specified, all references in this Plan to Sections, Articles, Schedules, and
Exhibits are references to Sections, Articles, Schedules, and Exhibits of or to this Plan; (d) the
words “herein,” “hereto,” and “hereof” refer to this Plan in its entirety rather than to a particular
portion of this Plan; (e) captions and headings to Articles and Sections are inserted for convenience
of reference only and are not intended to be a part of or to affect the interpretation of this Plan; and
(f) the rules of construction set forth in Bankruptcy Code section 102 and in the Bankruptcy Rules
shall apply.

Section 1.02         Defined Terms

        (1)    Acquired Causes of Action means all Causes of Action that the Debtor or its Estate
may hold and that are purchased by the Purchaser pursuant to the Asset Purchase Agreement and
the Sale Order.

       (2)     Acquired Property means the Debtor’s Assets that are purchased by the Purchaser
pursuant to the Asset Purchase Agreement and the Sale Order.

        (3)     Additional Agreements means any and all executory contracts and unexpired
leases other than Residence Agreements and Former Residence Agreements.

        (4)    Administrative Claims means a Claim for costs and expenses of administration
pursuant to Bankruptcy Code sections 503(b), 507(a)(2), 507(b), or 1114(e)(2), including: (a) the
actual and necessary costs and expenses incurred after the Petition Date and through the Effective
Date of preserving the Estate and operating the businesses of the Debtor (such as wages, salaries,
or commissions for services, and payments for goods and other services and leased premises); (b)

CHAPTER 11 PLAN                                                                                  Page 2
525296.000003 21854807.14
          Case 19-20063 Document 17 Filed in TXSB on 02/08/19 Page 8 of 64




all fees and charges assessed against the Estate pursuant to section 1930 of chapter 123 of Title 28
of the United States Code; (c) all Allowed Professional Fee Claims; (d) any Cure Costs; and (e)
all Claims for compensation or expense reimbursement for making a substantial contribution in
the chapter 11 Case pursuant to Bankruptcy Code sections 503(b)(3), (4), and (5) Allowed by the
Bankruptcy Court.

        (5)     Administrative Claims Bar Date shall have the meaning set forth in Section 2.02
of this Plan unless the Bankruptcy Court orders otherwise.

        (6)     Affiliate has the meaning set forth in Bankruptcy Code section 101(2). For
purposes of ARTICLE XVI of this Plan and the definition of Related Person, an Affiliate of a
Person shall also include another Person controlling, controlled by or under common control with
such first Person. For purposes of this definition, “control” means, when used with respect to any
Person, the possession, directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting securities, by
contract, or otherwise, and the terms “controlling” and “controlled” have correlative meanings.

         (7)     Allowed means with reference to any Claim or Interest: any Claim or Interest or
any portion thereof (i) as to which no objection to allowance has been interposed on or before the
latter of (a) the Claims Objection Deadline or (b) the expiration of such other applicable period of
limitation fixed by the Bankruptcy Code, the Bankruptcy Rules, or the Bankruptcy Court, or is
listed on the Bankruptcy Schedules as liquidated, non-contingent and undisputed; (ii) as to which
any objection to its allowance has been settled, waived through payment or withdrawn, as
permitted herein, or denied by a Final Order; (iii) as to which liability of the Debtor and the amount
thereof has been determined and expressly allowed by a Final Order; (iv) as to which the liability
of the Debtor and the amount thereof are determined and expressly allowed by Final Order of a
court of competent jurisdiction other than the Bankruptcy Court; or (v) that is expressly deemed
allowed in a liquidated amount in this Plan; provided, however, that with respect to an
Administrative Claim, “Allowed Administrative Claim” means an Administrative Claim as to
which a timely request for payment has been made in accordance with this Plan (if such written
request is required) or other Administrative Claim, in each case as to which the Debtor, the
Indenture Trustee, or the Liquidating Trustee (1) have not interposed a timely objection or (2) have
interposed a timely objection and such objection has been settled, waived through payment or
withdrawn, as permitted herein, or denied by a Final Order; provided further that the amount of
any Secured Claim or Miscellaneous Secured Claim for purposes of this Plan shall be determined
in accordance with the Bankruptcy Code, including without limitation sections 502(b)(6), 503(b),
and 506.

       (8)    Allowed Plan Carve Out Claims means the Allowed Administrative Claims,
Allowed Priority Tax Claims, Allowed Priority Non-Tax Claims, and Allowed Miscellaneous
Secured Claims.

        (9)   Asset Purchase Agreement means the agreement for the purchase and sale of the
Acquired Property between the Debtor and the Purchaser, as amended and restated, or otherwise
modified from time to time. If the Stalking Horse is the Purchaser, the Stalking Horse APA shall
be the Purchase and Sale Agreement.



CHAPTER 11 PLAN                                                                                Page 3
525296.000003 21854807.14
          Case 19-20063 Document 17 Filed in TXSB on 02/08/19 Page 9 of 64




         (10)      Assets means all of the Debtor’s assets and property, including the Facility.

        (11) Assigned Contracts means Additional Agreements (i) designated by the Purchaser
as an Assigned Contract; and (ii) assumed by the Debtor and assigned to the Purchaser, on or
before the Closing Date pursuant to the Asset Purchase Agreement, and as set forth in this Plan.

       (12) Assigned Residence Agreements means the Residence Agreements and the
Former Residence Agreements that are assumed by the Debtor and assigned to the Purchaser in
accordance with the Bid Procedures.

        (13) Available Cash means all Cash and Cash Equivalents of the Debtor, determined in
accordance with generally accepted accounting principles in the United States, as of 11:59 PM on
the date immediately before the Closing.

       (14) Avoidance Actions means any and all actual or potential Claims or Causes of
Action to avoid a transfer of property or an obligation incurred by the Debtor pursuant to any
applicable section of the Bankruptcy Code, including sections 544, 545, 547, 548, 549, 550, 551,
553(b), and 724(a).

       (15)        Avoidance Actions Proceeds means the proceeds of the resolution of Avoidance
Actions.

       (16) Auction means the Bankruptcy Court ordered event by which competing bids are
obtained for the Proposed Acquired Property as contemplated by the Bid Procedures Order.

       (17) Ballot means the document for accepting or rejecting this Plan, in the form
approved by the Bankruptcy Court.

         (18) Bankruptcy Code means the Bankruptcy Reform Act of 1978, as codified in
title 11 of the United States Code, 11 U.S.C. §§ 101-1532, as in effect on the Petition Date as
heretofore or hereafter amended.

        (19) Bankruptcy Court means the United States Bankruptcy Court for the Southern
District of Texas, Corpus Christi Division or any other bankruptcy court having jurisdiction over
the chapter 11 Case from time to time.

        (20) Bankruptcy Rules means, collectively, the Federal Rules of Bankruptcy Procedure
and the Official Bankruptcy Forms, as amended, the Federal Rules of Civil Procedure, as amended,
as applicable to the Chapter 11 Cases or proceedings therein, and the Local Rules of the
Bankruptcy Court, as applicable to the Chapter 11 Cases or proceedings therein, as the case may
be.

       (21) Bankruptcy Schedules means the schedules of assets and liabilities, lists of
executory contracts and unexpired leases, and related information Filed by the Debtors pursuant
to Bankruptcy Code § 521 and Bankruptcy Rule 1007(b), as such schedules may be amended or
supplemented from time to time as permitted hereunder in accordance with Bankruptcy Rule 1009
or orders of the Bankruptcy Court.


CHAPTER 11 PLAN                                                                                    Page 4
525296.000003 21854807.14
         Case 19-20063 Document 17 Filed in TXSB on 02/08/19 Page 10 of 64




       (22) Bankruptcy SOFAs means the statements of financial affairs and related financial
information Filed by the Debtors pursuant to Bankruptcy Code § 521 and Bankruptcy Rule
1007(b), as such statements may be amended or supplemented from time to time as permitted
hereunder in accordance with Bankruptcy Rule 1009 or orders of the Bankruptcy Court.

         (23) Bar Date(s) means the applicable date(s) designated by the Bankruptcy Court as
the last date for Filing Proofs of Claims or Interests in the chapter 11 Case.

       (24) Bid Procedures means those certain Bid Procedures approved by the Bankruptcy
Court pursuant to the Bid Procedures Order.

        (25) Bid Procedures and Sale Motion means that certain Emergency Motion for (a)
Entry of an Order Approving (1) the Asset Purchase Agreement and Authorizing the Debtor to
Enter into the Asset Purchase Agreement and comply with its Obligations Thereunder; (2) Related
Bid Protections; (3) the Procedures for the Solicitation of Higher and Better Offers; (4) the Form
and Manner of Notice; (5) the Procedures for Determining Cure Amounts for Executory Contracts
and Unexpired Leases; and (B) Entry of an Order Approving (1) the Sale of Substantially All of
the Debtor’s Assets Free and Clear of All Liens, Claims, Encumbrances and Interests; and (2) the
Assumption and Assignment of Certain Contracts and Unexpired Leases Filed on the Petition Date.

        (26) Bid Procedures Order means that certain Order Approving (1) the Asset Purchase
Agreement and Authorizing the Debtor to Enter into the Asset Purchase Agreement and comply
with its Obligations Thereunder; (2) Related Bid Protections; (3) the Procedures for the
Solicitation of Higher and Better Offers; (4) the Form and Manner of Notice; (5) the Procedures
for Determining Cure Amounts for Executory Contracts and Unexpired Leases, which was entered
by the Bankruptcy Court.

       (27) Bond Claims means all Claims arising from or relating to the Series 2017A Bonds
and the corresponding obligations.

       (28) Bond Financing Documents means, collectively, the Master Indenture, the Bond
Indenture, the Loan Agreement, and the Series 2017A Note.

       (29) Bond Indenture means that certain Indenture of Trust dated as of March 1, 2017,
by and between the Indenture Trustee and the Issuer, together with all supplements, amendments
and modifications thereto.

         (30)      Bondholders means the beneficial owners of the Series 2017A Bonds.

        (31) Business Day means any day, excluding Saturdays, Sundays or “legal holidays”
(as defined in Bankruptcy Rule 9006(a)), on which commercial banks are open for business in
Houston, Texas.

      (32) Case means the bankruptcy case commenced under chapter 11 of the Bankruptcy
Code by the Debtor, currently pending before the Bankruptcy Court.

       (33) Cash means legal currency of the United States of America or equivalents thereof,
including bank deposits and checks.

CHAPTER 11 PLAN                                                                             Page 5
525296.000003 21854807.14
         Case 19-20063 Document 17 Filed in TXSB on 02/08/19 Page 11 of 64




       (34) Cash Equivalents means any item or asset of Debtor readily converted to Cash,
such as bank accounts, marketable securities, treasury bills, certificate of deposit, commercial
paper maturing less than one year from date of issue, or other liquid investments.

        (35) Causes of Action means all actions, causes of action, liabilities, obligations, rights,
suits, damages, judgments, remedies, demands, setoffs, defenses, recoupments, crossclaims,
counterclaims, third-party claims, indemnity claims, contribution claims, or any other claims
whatsoever, whether known or unknown, matured or unmatured, fixed or contingent, liquidated or
unliquidated, disputed or undisputed, suspected or unsuspected, foreseen or unforeseen, direct or
indirect, choate or inchoate, existing or hereafter arising, in law, equity, or otherwise, based in
whole or in part upon any act or omission or other event occurring before the Petition Date or
during the course of the chapter 11 Case, including through the Effective Date.

       (36) Claim means a claim, whether or not asserted or Allowed, as defined in Bankruptcy
Code section 101(5).

        (37) Claim Objection Deadline means the first Business Day, which is at least 120 days
after the Effective Date, or such later date as may be established by the Bankruptcy Court in
accordance with this Plan.

       (38) Claims Reserve means the sum of (a) all budgeted expenses (including
Professional Fees) set forth in the DIP Budget which are incurred and unpaid as of the Closing,
but only to the extent any such expense is not greater than the budgeted line item for such expense
and such expense exceeds the amount of any retainer or deposit held by the party to whom the
expense is owed; and (b) the Plan Carve Out.

       (39) Class means a category of Claims or Interests as set forth in Section 3.03 pursuant
to Bankruptcy Code section 1122.

       (40) Closing means the closing of the sale of the Acquired Property to the Purchaser in
accordance with the Sale Order and/or the Confirmation Order.

         (41)      Closing Date means the date of the Closing.

        (42) Collateral means any property or interest in property of the Debtor’s Estate subject
to a Lien to secure the payment or performance of a Claim, which Lien is not subject to avoidance
under the Bankruptcy Code or otherwise invalid under the Bankruptcy Code or applicable state
law.

       (43) Combined Hearing shall mean the Confirmation Hearing and the Sale Hearing, as
such hearing(s) may be continued from time to time.

       (44) Confirmation means entry by the Bankruptcy Court of the Confirmation Order on
the docket of the chapter 11 Case.

       (45) Confirmation Date means the date on which the Confirmation Order is entered on
the docket in the chapter 11 Case within the meaning of Bankruptcy Rules 5003 and 9021.


CHAPTER 11 PLAN                                                                              Page 6
525296.000003 21854807.14
         Case 19-20063 Document 17 Filed in TXSB on 02/08/19 Page 12 of 64




       (46) Confirmation Hearing means the hearing(s) held by the Bankruptcy Court to
consider Confirmation of this Plan pursuant to Bankruptcy Code section 1129, which may be
combined with the Sale Hearing, as such hearing may be continued from time to time.

        (47) Confirmation Order means the order entered by the Bankruptcy Court confirming
this Plan pursuant to Bankruptcy Code section 1129.

       (48) Consummation means the occurrence of the Effective Date, which shall take place
simultaneously with the completion of the Closing.

       (49) Contributed Available Cash means Available Cash that is required to fund the
Claims Reserve and the Liquidating Trust Reserve pursuant to this Plan.

         (50)      Creditor means any Person who holds a Claim against any Debtor.

        (51) Cure Costs means all costs required of the Debtor to cure any and all monetary
defaults including pecuniary losses, pursuant to Bankruptcy Code section 365, of the Debtor
arising under any executory contract or unexpired lease.

         (52)      Debtor means SQLC Senior Living Center at Corpus Christi d/b/a Mirador.

       (53) DIP Budget(s) means the budget(s) approved as part of the DIP Orders entered in
the chapter 11 Case.

        (54) DIP Facility Claims means a Claim held by the DIP Lenders for all debts,
indebtedness, obligations, covenants, and duties of payment and performance arising under or
relating to the DIP Facility Loan Agreement or the DIP Orders, including any and all accrued but
unpaid interest and any unpaid fees or charges arising under the DIP Facility Loan Agreement.

        (55) DIP Facility Loan Agreement means the $2,000,000 Senior Secured Super-
priority Debtor-in-Possession Note and Purchase Agreement, dated as of February 12, 2019, by
and among the DIP Lenders and the Debtor, together with any amendments, modifications or
supplements thereto.

      (56)         DIP Lenders means the lender or lenders party to the DIP Facility Loan
Agreement.

      (57) DIP Orders means the Interim DIP Order and the Final DIP Order, together with
any amendments, modifications or supplements thereto.

       (58) Disallowed means any Claim or portion thereof which has been disallowed by a
Final Order and includes any Claim which is not an Allowed Claim for any other reason.

        (59) Disclosure Statement means the Disclosure Statement for the Debtor’s Chapter
11 Plan, as the same may be amended, modified or supplemented from time to time, including all
exhibits and schedules thereto, that is prepared and distributed in accordance with the Bankruptcy
Code, the Bankruptcy Rules, and any other applicable law.



CHAPTER 11 PLAN                                                                              Page 7
525296.000003 21854807.14
         Case 19-20063 Document 17 Filed in TXSB on 02/08/19 Page 13 of 64




        (60) Disputed means, in reference to a Claim or Interest, any Claim or Interest not
otherwise Allowed or Disallowed pursuant to this Plan or an order of the Bankruptcy Court
(i) which has been Scheduled, or hereafter is listed on the Bankruptcy Schedules as unliquidated,
contingent, or disputed, and which has not been resolved by written agreement of the parties (or,
in the case of the Plan Carve Out Claims, which has not been resolved by written agreement of the
parties and the Indenture Trustee or an order of the Bankruptcy Court with respect to which the
Indenture Trustee have had notice and an opportunity to object); (ii) proof of which was required
to be Filed but as to which a Proof of Claim or Interest was not timely or properly Filed; (iii) proof
of which was timely and properly Filed and which has been or hereafter is listed on the Bankruptcy
Schedules as unliquidated, disputed, or contingent; (iv) that is disputed in accordance with the
provisions of this Plan; or (v) as to which the Debtor, as applicable, or the Indenture Trustee or the
Liquidating Trustee have interposed a timely objection in accordance with the Bankruptcy Code,
the Bankruptcy Rules, and any orders of the Bankruptcy Court, or is otherwise disputed by the
Debtor or the Indenture Trustee or the Liquidating Trustee in accordance with applicable law,
which objection or dispute has not been withdrawn or determined by a Final Order; provided,
however, that for purposes of determining whether a particular Claim is a Disputed Claim before
the expiration of any period of limitation fixed for the interposition by the Debtor or the Indenture
Trustee or the Liquidating Trustee of objections to the allowance of Claims, any Claim that is not
an Allowed Claim shall be deemed Disputed.

        (61) Distribution Date means the date(s), occurring as soon as practicable after the
Effective Date, upon which distributions are made pursuant to the terms of this Plan to Holders of
Allowed Administrative Claims, and other Allowed Claims; provided, however, that should such
Allowed Claims be paid in the ordinary course of business, the Distribution Date shall be the date
such Allowed Claim becomes payable under the terms of any contract or agreement or applicable
non-bankruptcy law.

       (62) Distribution Record Date means the close of business on the fifth (5th) Business
Day following the Effective Date.

        (63) Distribution Reserve Account(s) means one or more of the following accounts
established by the Liquidating Trustee pursuant to this Plan: the Claims Reserve, the Gift Reserve,
the Undeliverable Distribution Reserve, the Liquidating Trust Reserve, and/or the Litigation
Proceeds Reserve.

        (64) Effective Date means the first Business Day on which all conditions precedent set
forth in Section 12.02 of this Plan have been satisfied or waived as permitted hereunder.

        (65) Employee Benefit Plans means any employment, compensation, pension, welfare,
healthcare, bonus, incentive compensation, sick leave and other leave, vacation pay, expense,
reimbursement, dependent care, retirement, savings, deferred compensation, supplemental
pension, retention, workers compensation, life insurance, disability, dependent care, dependent
healthcare, education, severance or other compensation or benefit plan, agreement or arrangement
for the benefit of the current or former directors, offices or employees (whether salaried or hourly,
active or retired) of the Debtor.

         (66)      Entity has the meaning set forth in Bankruptcy Code section 101(15).


CHAPTER 11 PLAN                                                                                Page 8
525296.000003 21854807.14
         Case 19-20063 Document 17 Filed in TXSB on 02/08/19 Page 14 of 64




        (67) Entrance Fee means the entrance fee that a Resident or Former Resident is
obligated to pay the Debtor under the terms of a Residence Agreement or Former Residence
Agreement, as applicable.

        (68) Interest shall mean any equity interest or proxy related thereto in the Debtor, and
represented by duly authorized, validly issued, and outstanding shares of preferred stock or
common stock, stock appreciation rights, membership interests, partnership interests, or any other
instrument evidencing a present ownership interest, inchoate or otherwise, in the Debtor, or right
to convert into such an interest or acquire any interest of the Debtor, whether or not transferable,
or an option, warrant, or right, contractual or otherwise, to acquire any such interest, which was in
existence prior to or on the Petition Date.

      (69) Estate means the estate created for the Debtor in its chapter 11 Case pursuant to
Bankruptcy Code section 541.

       (70) Exhibit means an exhibit annexed either to this Plan, the Plan Documents, or the
Disclosure Statement or Filed as part of the Plan Supplement.

       (71) Facility means the 228-unit continuing care retirement community comprised of
271,455 square feet of developed property on approximately 17 acres of land in Corpus Christi,
Texas, owned and operated by the Debtor.

       (72) File, Filed or Filing means file, filed, or filing with the Bankruptcy Court or its
authorized designee in the chapter 11 Case.

        (73) Final Order means an Order of the Bankruptcy Court: (i) as to which the time to
appeal, petition for writ of certiorari, or otherwise seek appellate review or to move for re-
argument, rehearing, or reconsideration has expired and to which no appeal, petition for writ of
certiorari, or other appellate review, or proceeding for re-argument, rehearing, or reconsideration
shall be pending; (ii) as to which any right to appeal, petition for certiorari, or move for re-
argument, rehearing, or reconsideration shall have been waived in writing by the party with such
right; or (iii) as to which an appeal, writ of certiorari, motion for re-argument or rehearing has been
Filed or sought and such order shall not have been stayed.

        (74) Free and Clear means free and clear of all Liens, Claims, Causes of Action,
encumbrances, interests, pledges, security interests, rights of setoff, restrictions or limitation on
use, successor liabilities, conditions, rights of first refusal, options to purchase, obligations to allow
participation, agreements or rights, rights asserted in litigation matters, rights asserted in adversary
proceedings in this Case, competing rights of possession, obligations to lend, matters filed of
record that relate to, evidence or secure an obligation of the Debtor or the Estate, (and all created
expenses and charges) of any type under, among other things, any document, instrument,
agreement, affidavit, matter filed of record, cause, or state or federal law, whether known or
unknown, legal or equitable, and all liens, rights of offset, replacement liens, adequate protection
liens, charges, obligations, or claims granted, allowed or directed in any Order.

       (75)        Former Residence Agreements means the Residence Agreements of Former
Residents.


CHAPTER 11 PLAN                                                                                    Page 9
525296.000003 21854807.14
         Case 19-20063 Document 17 Filed in TXSB on 02/08/19 Page 15 of 64




        (76) Former Residents means a Resident of the Facility where occupancy has
terminated or will terminate before the Closing Date (including Residents who have provided a
termination notice prior to the Closing Date) or under which a refund obligation is otherwise
triggered prior to the Closing Date.

        (77) General Unsecured Claim means any Claim that is not Secured or entitled to
priority under the Bankruptcy Code.

     (78)          Gift Reserve means the Distribution Reserve Account established for the Gifted
Amount.

       (79) Gifted Amount means Cash in the amount of $50,000.00 to be transferred to the
Liquidating Trust as provided in this Plan, but which would otherwise be distributed to the
Indenture Trustee on account of the Allowed Secured Bond Claims.

       (80) Governance Documents means any certificate of incorporation, certificate of
formation, bylaws, limited liability company agreements (or any other formation and
organizational documents) of the Debtor in effect as of the Petition Date.

     (81)          Holdback Escrow Account means the account holding the Holdback Escrow
Amount.

       (82) Holdback Escrow Agreement means the escrow agreement based on the form
attached as an exhibit to the Stalking Horse APA.

       (83) Holdback Escrow Amount means Five Hundred Thousand Dollars ($500,000.00)
to be held in escrow and disbursed pursuant to the Holdback Escrow Agreement pursuant to the
Stalking Horse APA.

         (84)      Holder means the beneficial holder of any Claim or Interest.

        (85) Impaired means, when used with reference to a Claim or Interest, a Claim or
Interest that is impaired within the meaning of Bankruptcy Code section 1124.

        (86) Indenture Trustee means UMB Bank, N.A., not individually, but as master trustee
pursuant to the Master Indenture, together with UMB Bank, N.A., not individually, but as bond
trustee pursuant to the Bond Indenture.

       (87) Internal Revenue Code means the Internal Revenue Code of 1986, as amended
from time to time, and any successor statute or statutes.

       (88) Issuer means the Tarrant County Cultural Education Facilities Finance
Corporation, a nonstock nonprofit cultural education facilities finance corporation duly organized
and existing under the laws of the State of Texas.

        (89) Life Care Residence Agreement means a Residence Agreement providing for the
continuum of care of the Resident or Former Resident at the Facility known as the life care benefit
as set forth in the Residence Agreement.


CHAPTER 11 PLAN                                                                             Page 10
525296.000003 21854807.14
         Case 19-20063 Document 17 Filed in TXSB on 02/08/19 Page 16 of 64




        (90) Life Care Resident means any Resident or Former Resident who has entered into
a Life Care Residence Agreement with the Debtor.

       (91) Lien means a charge against or interest in property to secure payment of a debt or
performance of an obligation.

         (92)      Liquidating Trust means the entity created pursuant to Section 7.02 of this Plan.

       (93) Liquidating Trust Agreement means the document titled “Liquidating Trust
Agreement” approved and entered into in accordance with this Plan pursuant to which the
Liquidating Trust will be established and administered.

        (94) Liquidating Trust Assets means the assets transferred to the Liquidating Trust,
which are: (a) Retained Causes of Action, including the attorney-client privilege related to all
Retained Causes of Action; (b) Distribution Reserve Accounts; (c) Other Assets; (d) any such other
assets identified in the Plan Supplement; (e) Unclaimed Property; and (f) the Closing Accounts
Receivable and proceeds thereof as set forth in the Asset Purchase Agreement.

       (95) Liquidating Trust Reserve means that Distribution Reserve Account established
in accordance with Section 9.05 of this Plan.

        (96) Litigation Proceeds Reserve means the Distribution Reserve Account established
for the Retained Causes of Action Proceeds.

       (97) Loan Agreement means that certain loan agreement dated as of March 1, 2017 by
and between Issuer and the Debtor.

       (98) Master Indenture means that certain Amended and Restated Master Trust
Indenture, Deed of Trust and Security Agreement dated as of March 1, 2010 and effective as of
March 1, 2017, by and between the Indenture Trustee and the Issuer, together with all supplements,
amendments and modifications thereto.

        (99) Miscellaneous Secured Claim means any Secured Claim against the Debtor other
than the Secured Bond Claims, the DIP Claims and any portion of the SQLC Claims.

       (100) Net Proceeds means all proceeds received from the sale, disposition, collection or
other monetization of any Other Asset, less reasonable and customary out-of-pocket expenses
incurred by the Liquidating Trustee in connection with such sale, disposition, collection or other
monetization.

        (101) Net Sale Proceeds means the remaining Sale Proceeds, if any, after deduction for
(i) the Break-Up Fee (as defined in the Stalking Horse APA), to the extent payable under the Bid
Procedures; (ii) any ancillary fees payable in connection with the Transaction(s) (other than
Professional Fees, Plan Carve Out Claims and any other fees separately treated and addressed
under this Plan); and (iii) any price adjustments pursuant to the Asset Purchase Agreement,
including but not limited to post-closing adjustments or all other amounts which reduce the amount
of proceeds payable to the Debtor pursuant to and in accordance with the Asset Purchase
Agreement.

CHAPTER 11 PLAN                                                                               Page 11
525296.000003 21854807.14
         Case 19-20063 Document 17 Filed in TXSB on 02/08/19 Page 17 of 64




         (102) Non-Life Care Residents means any Resident who is not a Life Care Resident.

       (103) Order means any award, decision, writ, injunction, judgment, order or decree
entered, issued, made, or rendered by any Governmental Authority, or by any arbitrator.

       (104) Other Asset(s) means any Asset(s) of the Debtor that are not transferred to the
Purchaser at Closing, including but not limited to Unclaimed Property.

       (105) Patient Care Ombudsman means any patient care ombudsman appointed by the
United States Trustee under section 333 of the Bankruptcy Code in the chapter 11 Case, in his
capacity as patient care ombudsman.

         (106) Person means an individual, corporation, general or limited partnership, limited
liability company, trust, liquidating trust, incorporated or unincorporated association, joint
venture, joint stock company, government (or an agency or political subdivision thereof) or other
entity of any kind.

         (107) Petition Date means February 8, 2019, the date that the Debtor filed the chapter 11
Case.

       (108) Plan means this Chapter 11 Plan, including any Exhibits and all supplements,
appendices and schedules thereto, either in its present form or as the same may be altered,
amended, modified or supplemented from time to time as permitted herein and in accordance with
the provisions of the Bankruptcy Code and the terms hereof.

       (109) Plan Carve Out means $871,000, the sum of all estimated Allowed Plan Carve
Out Claims. To the extent that any Allowed Plan Carve Out Claims are paid before the Plan Carve
Out is provided to the Liquidating Trust pursuant to this Plan, the amount of the Plan Carve Out
provided to the Liquidating Trust shall be reduced by the amount of such Claims paid previously.

        (110) Plan Carve Out Claims means Administrative Claims, Priority Tax Claims,
Priority Non-Tax Claims, and Miscellaneous Secured Claims.

         (111) Plan Default Notice shall have the meaning set forth in Section 16.03 of this Plan.

        (112) Plan Distribution means the payment or distribution under this Plan of Cash,
assets, securities or instruments evidencing an obligation under this Plan or other property of any
nature to any Holder of an Allowed Claim.

       (113) Plan Documents means all documents, forms, lists and agreements contemplated
under this Plan (including, but not limited to the Plan Supplement) to effectuate the terms and
conditions hereof.

       (114) Plan Supplement means any supplement to this Plan, and the compilation of Plan
Documents and forms of documents and Exhibits to this Plan, as amended, modified or
supplemented from time to time, to be Filed by the Debtor as permitted herein on or before the
Plan Supplement Filing Date.



CHAPTER 11 PLAN                                                                            Page 12
525296.000003 21854807.14
         Case 19-20063 Document 17 Filed in TXSB on 02/08/19 Page 18 of 64




       (115) Plan Supplement Filing Date means the date not later than five (5) days before
the Voting Deadline, which date may be modified by agreement between the Debtor, the Indenture
Trustee and the Purchaser.

         (116) Purchaser means the Qualified Bidder that submitted the Successful Bid

        (117) Priority Non-Tax Claims means any Claim other than an Administrative Claim or
a Priority Tax Claim, entitled to priority in payment as specified in Bankruptcy Code section
507(a).

      (118) Priority Tax Claim means a Claim that is entitled to priority pursuant to
Bankruptcy Code section 507(a)(8).

        (119) Pro Rata means that proportion that a Claim or Interest in a particular Class bears
to the aggregate amount of all Claims or Interests in such Class, except in cases where Pro Rata is
used in reference to multiple Classes, in which case Pro Rata means the proportion that a Claim or
Interest in a particular Class bears to the aggregate amount of all Claims in such multiple Classes.

        (120) Professional means any professional (a) employed in the chapter 11 Case pursuant
to Bankruptcy Code sections 156, 327, 328, 363 or 1103 and compensated for services rendered
either (b) (i) pursuant to Bankruptcy Code sections 327, 328, 329, 330 or 331; or (ii) seeking
compensation and reimbursement as an administrative expense of the Debtor’s Estate.

       (121) Professional Fee Claim means a Claim of a Professional for compensation or
reimbursement of expenses relating to services after the Petition Date through the Effective Date.

       (122) Proof of Claim (or Interest) means the proof of claim (or interest) that must be
Filed by a Holder of a Claim (or Interest) by the date(s) designated by the Bankruptcy Court as the
Bar Date.

       (123) Proposed Acquired Property means the Debtor’s assets that a Qualified Bidder
bids on.

       (124) Purchaser means the Person or group that is the Successful Bidder under the Bid
Procedures and that purchases the Acquired Property pursuant to the Sale Order and/or the
Confirmation Order.

         (125) Qualified Bidder(s) shall have the meaning set forth in the Bid Procedures.

         (126) Qualifying Bid shall have the meaning set forth in the Bid Procedures.

       (127) Refund Claim means the Allowed Claim or any right of any present Resident or
Former Resident of the Facility for all or a portion of an Entrance Fee under the Life Care
Residence Agreements.

       (128) Related Persons means, with respect to any Person, such Person’s predecessors,
successors and assigns (whether by operation of law or otherwise) and their respective present and
former Affiliates and each of their respective current and former members, partners, equity-


CHAPTER 11 PLAN                                                                             Page 13
525296.000003 21854807.14
         Case 19-20063 Document 17 Filed in TXSB on 02/08/19 Page 19 of 64




holders, officers, directors, employees, managers, shareholders, partners, financial advisors,
attorneys, accountants, investment bankers, consultants, agents and professionals, each acting in
such capacity, and any Person claiming by or through any of them (including their respective
officers, directors, managers, shareholders, partners, employees, members and professionals).

      (129) Released Parties means, collectively and individually, the Debtor, the DIP
Lenders, the Indenture Trustee and the Bondholders, and each of their respective Related Persons.

        (130) Residence Agreements means occupancy, residency, leases, tenancy and similar
written agreements entered into in the Ordinary Course of Business with Residents of the Facility,
including any amendments, modifications, supplements, renewals and extensions thereof.

      (131) Residence Deposits means all deposits, initial service fees, entrance fees and
advances of any kind or nature from any Resident.

       (132) Resident means a natural person occupying the Facility or any part thereof pursuant
to a Residence Agreement.

       (133) Resident Claim means any Claim of a Resident or a Former Resident arising
pursuant to his or her Residence Agreement or Former Residence Agreement, as applicable.

         (134) Resident Council means the council of Residents in the chapter 11 Case.

      (135) Resident Counsel means Patricia Reed Constant, counsel for the Residents
Council.

       (136) Retained Avoidance Actions means all Avoidance Actions that the Debtor or its
Estate may hold that are not Acquired Avoidance Actions. For the avoidance of doubt, Retained
Avoidance Actions shall not include any Claims or Causes of Action against any Released Parties.

       (137) Retained Avoidance Action Proceeds means the proceeds of the resolution of
Retained Avoidance Actions.

       (138) Retained Causes of Action means all Causes of Action that the Debtor or its Estate
may hold that are not Acquired Causes of Action. For the avoidance of doubt, Retained Causes of
Action shall not include any Claims or Causes of Action against any Released Parties.

       (139) Retained Causes of Action Proceeds means the proceeds of the resolution of
Retained Causes of Action.

       (140) Sale Hearing means the hearing(s) held by the Bankruptcy Court to consider
approval of the Successful Bid, which may be combined with the Confirmation Hearing, as such
hearing may be continued from time to time.

        (141) Sale Order means an Order of the Bankruptcy Court, in form and substance
approved by Purchaser pursuant to, inter alia, sections 105, 363 and 365 of the Bankruptcy Code
(a) authorizing and approving, inter alia, the sale of the Acquired Assets to Purchaser on the terms
and conditions set forth herein, free and clear of all Liens and Liabilities (other than Permitted


CHAPTER 11 PLAN                                                                             Page 14
525296.000003 21854807.14
         Case 19-20063 Document 17 Filed in TXSB on 02/08/19 Page 20 of 64




Liens and Assumed Liabilities) to the extent permissible under section 363(f) of the Bankruptcy
Code, (b) authorizing and approving the assumption and assignment of the Assigned Contracts
and the Assigned Residence Agreements to Purchaser, (c) containing a finding that Purchaser has
acted in “good faith” within the meaning of, and is entitled to the protections of, section 363(m)
of the Bankruptcy Code, (d) containing a finding that the Asset Purchase Agreement was
negotiated, proposed and entered into by the parties without collusion, in good faith and from
arm’s length bargaining positions, (e) containing a finding that the Debtor and Purchaser have not
engaged in any conduct that would cause or permit the Asset Purchase Agreement to be avoidable
under section 363(n) of the Bankruptcy Code, (f) providing that the Asset Purchase Agreement
and the Transactions may, subject to the terms set forth therein, be specifically enforced against
and binding upon, and not subject to rejection or avoidance by the Debtor or its Estate or any
chapter 7 or chapter 11 Bankruptcy Code trustee of the Debtor or other representative of its estate,
(g) providing that the Bankruptcy Court shall retain jurisdiction to resolve any controversy or
Claim arising out of or relating to the Asset Purchase Agreement or the breach thereof, (h)
providing that neither Purchaser nor any of its Affiliates shall be deemed a successor in interest to
the Debtor, and (i) providing that, upon Purchaser’s payment of the consideration provided under
the Asset Purchase Agreement, Purchaser shall have received fair and reasonably equivalent value
for the Acquired Assets, which order may be the same as the Confirmation Order.

        (142) Sale Proceeds means all of the sale proceeds received from the sale, disposition,
collection or other monetization of the Acquired Property as contemplated under the Asset
Purchase Agreement, including, without limitation, any such funds held in deposit or in escrow
under or in connection with the Asset Purchase Agreement.

        (143) Scheduled means, with respect to any Claim or Interest, the status and amount, if
any, of such Claim or Interest as set forth in the Bankruptcy Schedules.

        (144) Secured means, when referring to a Claim: (i) secured by a Lien on property in
which the Estate has an interest, which Lien is valid, perfected, and enforceable pursuant to
applicable law or by reason of a Bankruptcy Court order, or that is subject to setoff pursuant to
Bankruptcy Code section 553, to the extent of the value of the Creditor’s interest in the Estate’s
interest in such property or to the extent of the amount subject to setoff, as applicable, as
determined pursuant to Bankruptcy Code section 506(a); or (ii) Allowed pursuant to this Plan as a
Secured Claim.

       (145) Securities Act means the Securities Act of 1933, 15 U.S.C. sections 77a-77aa, as
now in effect or hereafter amended.

      (146) Seniority means Seniority, Inc., a California for-profit corporation that is owned
by SQLC and provides management services to senior living communities, including the Debtor.

       (147) Seniority Claims means any Claim of Seniority against the Debtor, including,
without limitation, any Claim for accrued and unpaid management fees owing to Seniority.

     (148) Series 2017A Bonds means the Issuer’s Retirement Facility Revenue Bonds
(SQLC Senior Living Center at Corpus Christi, Inc. – Mirador Project) Series 2017A.



CHAPTER 11 PLAN                                                                              Page 15
525296.000003 21854807.14
          Case 19-20063 Document 17 Filed in TXSB on 02/08/19 Page 21 of 64




        (149) Series 2017A Note means that certain promissory note evidencing the Debtor’s
obligation to repay the Series 2017A Bonds, issued pursuant to and entitled to the benefits of the
Master Indenture.

        (150) Series 2017B Note means that certain promissory note evidencing the Debtor’s
obligation to repay the principal amount of $2,830,306 and accrued interest to SQLC, issued
pursuant to and entitled to the benefits of the Master Indenture.

        (151) SQLC means Senior Quality Lifestyles Corporation, a Texas nonprofit corporation
that serves as the sole corporate member of the Debtor.

       (152) SQLC Claims means any Claim of SQLC or SQLC LSA against the Debtor,
including, without limitation, any Claim in connection with the Series 2017B Note, the SQLC LSA
Note, the SQLC Subordinated Notes and any Claim for accrued and unpaid management fees or
overhead reimbursement costs or fees owing to SQLC.

        (153) SQLC LSA means SQLC LSA, LLC, a Texas limited liability company, the sole
member of which is SQLC, and which was formed to provide liquidity support in connection with
certain tax-exempt bond financings to benefit the Debtor and certain other continuing care
retirement communities of which SQLC serves as sole member.

        (154) SQLC LSA Note means that certain promissory note evidencing the Debtor’s
obligation to repay the principal amount of $2,500,000 and accrued interest and fees pursuant to
that certain Liquidity Support Agreement, dated as of March 1, 2010, by and among the Debtor,
SQLC LSA and the Indenture Trustee.

       (155) SQLC Subordinated Notes means those certain promissory notes evidencing the
Debtor’s obligation to repay the cumulative principal amount of $6,288,832 and accrued interest
to SQLC and which are subordinate in all respects to the Series 2017A Bonds.

        (156) Stalking Horse means Ronald E. Jennette, Trustee, as trustee of the Aldergate
Trust, a Texas trust and such other buyer as identified in the Stalking Horse APA whether or not
such party is the Successful Bidder at the Auction.

       (157) Stalking Horse APA means the Asset Purchase Agreement dated February 8,
2019, as amended, restated, or otherwise modified from time to time, entered into between the
Debtor and the Stalking Horse.

          (158) Successful Bid has the meaning set forth in the Bid Procedures.

      (159) Transaction(s) means the transactions contemplated by the Asset Purchase
Agreement and approved by the Sale Order and/or Confirmation Order.

          (160) Trust Beneficiaries means any beneficiary of any or all of the Liquidating Trust
Assets.

          (161) Unclaimed Property has the meaning set forth in Section 8.03 of this Plan.



CHAPTER 11 PLAN                                                                            Page 16
525296.000003 21854807.14
         Case 19-20063 Document 17 Filed in TXSB on 02/08/19 Page 22 of 64




         (162) Unimpaired means a Claim or Interest that is not Impaired.

        (163) Voting Deadline means the date by which a Creditor must deliver a Ballot to accept
or reject this Plan as set forth in the order of the Bankruptcy Court approving the instructions and
procedures relating to the solicitation of votes with respect to this Plan.

      (164) Voting Record Date means the record date for voting on this Plan, which shall be
March 11, 2019.

       (165) Wind Down Budget means the wind down budget attached to the Plan Supplement
and incorporated herein by reference pursuant to which the Liquidating Trustee shall effectuate
the orderly wind-down of the Debtor’s Estate in accordance with this Plan.

Section 1.03         Computation of Time

      In computing any period of time prescribed or allowed by this Plan, the provisions of
Bankruptcy Rule 9006(a) shall apply.

Section 1.04         Reference to Monetary Figures

        All references in this Plan to monetary figures shall refer to legal currency of the United
States of America, unless otherwise expressly provided.

Section 1.05         Exhibits and Plan Supplement

        All Exhibits, all Plan Documents, as well as the Plan Supplement, are incorporated into
and are a part of this Plan as if set forth in full herein, and, to the extent not annexed hereto, such
Exhibits and Plan Supplement shall be timely Filed with the Clerk of the Bankruptcy Court on or
before the Plan Supplement Filing Date. Holders of Claims and Interests may obtain a copy of the
Filed Exhibits and the Plan Supplement upon written request to the Debtor’s counsel. Upon their
Filing, the Exhibits and the Plan Supplement may be inspected in the office of the clerk of the
Bankruptcy Court or at the Balloting Agent’s website for this Case at
https://dm.epiq11.com/Mirador. The documents contained in the Exhibits and Plan Supplement
shall be approved by the Bankruptcy Court pursuant to the Confirmation Order. The Debtor
explicitly reserves the right to modify or make additions to or subtractions from any Exhibit to this
Plan or the Plan Supplement and to amend, modify or supplement any Exhibit to this Plan before
the Confirmation Date.

Section 1.06         Deemed Acts

        Whenever an act or event is expressed under this Plan to have been deemed done or to have
occurred, it shall be deemed to have been done or to have occurred without any further act by any
party, by virtue of this Plan and the Confirmation Order.




CHAPTER 11 PLAN                                                                                Page 17
525296.000003 21854807.14
         Case 19-20063 Document 17 Filed in TXSB on 02/08/19 Page 23 of 64




                                             ARTICLE II

           TREATMENT OF UNCLASSIFIED CLAIMS AGAINST THE DEBTOR
                  [NOT ENTITLED TO VOTE ON THE PLAN]

        In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative Claims and
Priority Tax Claims have not been classified and thus are excluded from the Classes of Claims and
Interests set forth in Article III and Article IV hereof. The Unclassified Claims are treated as
follows:

Section 2.01         Administrative Claims

        Subject to the Bar Date and other provisions herein and except to the extent the holder of
an Allowed Administrative Claim agrees to different and less favorable treatment, the Liquidating
Trustee shall pay, in full satisfaction and release of such Claim, to each holder of an Allowed
Administrative Claim, Cash, in an amount equal to such Allowed Administrative, on the later of
(a) the Effective Date, and (b) the first Business Day after the date that is thirty (30) days after the
date on which such Administrative Claim becomes an Allowed Administrative Claim, or as soon
thereafter as is practicable, provided, however, that Allowed Administrative Claims representing
obligations incurred in the ordinary course of business of the Debtor, if any, shall be paid in full
in accordance with the terms and conditions of the particular transactions and any applicable
agreements. The Liquidating Trustee shall pay all U.S. Trustee Fees, in accordance with the terms
of the Plan, until such time as the Bankruptcy Court enters a final decree closing the chapter 11
Case. Cash payments of Allowed Administrative Claims shall be paid from the Claims Reserve,
or if the Claims Reserve is insufficient to pay all Allowed Administrative Claims, any shortfall
shall be paid from the Liquidating Trust Reserve.

Section 2.02         Bar Dates

         Except for Professional Fee Claims, all requests for payment or any other means of
preserving and obtaining payment of Administrative Claims (including substantial contribution
claims (but not including Professional Fee Claims or Priority Tax Claims)), that have not been
paid in the ordinary course, released or otherwise settled, must be filed with the Bankruptcy Court
and served upon the Liquidating Trustee no later than thirty (30) days after the Confirmation Date
(the “Administrative Claims Bar Date”). Any request for payment of Administrative Claims
that is not filed by the Administrative Claims Bar Date will be forever disallowed and barred, and
holders of such Claims will not be able to assert such Claims in any manner against the Debtor,
the Debtor’s estate, the Liquidating Trustee, the Liquidating Trust or any of their respective
Affiliates or representatives. Objections to such requests must be filed and served on the
requesting party by the later of (a) sixty (60) days after the Effective Date; and (b) sixty (60) days
after the filing of the applicable request for payment of such Administrative Claims.

Section 2.03         Priority Tax Claims

        Except to the extent the holder of an Allowed Priority Tax Claim agrees to different and
less favorable treatment, the Liquidating Trustee shall pay, in full satisfaction and release of such
Claim, to each holder of an Allowed Priority Tax Claim, Cash, in an amount equal to such Allowed


CHAPTER 11 PLAN                                                                                 Page 18
525296.000003 21854807.14
         Case 19-20063 Document 17 Filed in TXSB on 02/08/19 Page 24 of 64




Priority Tax Claim, on the later of (a) the Effective Date; and (b) the first Business Day after the
date on which such Priority Tax Claim becomes an Allowed Priority Tax Claim, or as soon
thereafter as is practicable. Cash payments of Allowed Priority Tax Claims shall be paid from the
Claims Reserve, or if the Claims Reserve is insufficient to pay all Allowed Priority Tax Claims,
any shortfall shall be paid from the Liquidating Trust Reserve.

Section 2.04         Professional Fee Claims

        Each holder of a Professional Fee Claim seeking an award by the Bankruptcy Court of
compensation for services rendered and/or reimbursement of expenses incurred through and
including the Effective Date (other than substantial contribution claims under Bankruptcy Code
section 503(b)(4)) must file and serve its respective application for allowance of such Professional
Fee Claim no later than the date that is sixty (60) days after the Effective Date or such other date
as may be fixed by the Court. Objections to applications of such Professionals for compensation
and/or reimbursement of expenses must be filed and served on the Liquidating Trustee and the
requesting Professional no later than thirty (30) days (or such longer period as may be allowed by
order of the Bankruptcy Court) after the date on which the applicable application for compensation
or reimbursement was served.

Section 2.05         DIP Facility Claims

        The DIP Facility Claims shall be deemed to be Allowed Secured Claims and superpriority
Administrative Claims in the full amount due and owing under the DIP Facility Loan Agreement
as of the Closing Date.

        The DIP Facility Claims shall be paid in full, in Cash, on or before the Effective Date in
full and final satisfaction, settlement and discharge of, and in exchange for, the DIP Facility Claims
from the Sale Proceeds. Thereafter, other than obligations that may arise and survive by their
terms under the DIP Facility Loan Agreement or DIP Orders, all obligations under the DIP Facility
Loan Agreement shall terminate.

                                           ARTICLE III

                            CLASSIFICATION OF CLAIMS AND INTERESTS

Section 3.01         General Notes on Classification and Treatment of Classified Claims and
                     Interests

        Pursuant to sections 1122 and 1123 of the Bankruptcy Code, Claims and Interests (other
than Administrative Claims, Priority Tax Claims and DIP Facility Claims, which are receiving the
treatment set forth in Article II) are classified for all purposes, including voting, confirmation, and
distribution pursuant to the Plan, as set forth herein. A Claim or Interest shall be deemed classified
in a particular Class only to the extent that the Claim or Interest qualifies within the description of
that Class, and shall be deemed classified in a different Class to the extent that any remainder of
such Claim or Interest qualifies within the description of such different Class. Notwithstanding
anything to the contrary in this Plan, a Claim or Interest shall be deemed classified in a Class only
to the extent that such Claim or Interest has not been paid, released, or otherwise settled before the
Effective Date.

CHAPTER 11 PLAN                                                                                Page 19
525296.000003 21854807.14
               Case 19-20063 Document 17 Filed in TXSB on 02/08/19 Page 25 of 64




      Section 3.02         Voting; Presumptions

              (a)     Acceptance by Impaired Classes. Each Impaired Class of Claims that will (or
      may) receive or retain property or any interest in property under this Plan shall be entitled to vote
      to accept or reject this Plan. An Impaired Class of Claims shall have accepted this Plan if (i) the
      Holders (other than any Holder designated under Bankruptcy Code section 1126(e)) of at least
      two-thirds in amount of the Allowed Claims actually voting in such Class have voted to accept
      this Plan and (ii) the Holders (other than any Holder designated under Bankruptcy Code section
      1126(e)) of more than one-half in number of the Allowed Claims actually voting in such Class
      have voted to accept this Plan.

              (b)     Voting Presumptions. Claims in Unimpaired Classes are conclusively deemed to
      have accepted this Plan pursuant to Bankruptcy Code section 1126(f) and, therefore, are not
      entitled to vote to accept or reject this Plan. Claims and Interests in Classes that do not entitle the
      Holders thereof to receive or retain any property under this Plan are conclusively deemed to have
      rejected this Plan pursuant to Bankruptcy Code section 1126(g) and, therefore, are not entitled to
      vote to accept or reject this Plan.

      Section 3.03         Identification of Claims and Interests

              The following table designates the Classes of Claims against, and Interests in, the Debtor
      and specifies which of those Classes and Interest are (a) Impaired or Unimpaired by this Plan; (b)
      entitled to vote to accept or reject this Plan in accordance with Bankruptcy Code section 1126; and
      (c) deemed to accept or reject this Plan.

                Class                      Impairment               Treatment               Entitled to Vote
Class 1 - Priority Non-Tax Claims       Unimpaired          Paid in full in Cash No (Deemed to accept)
                                                            on the Effective Date
Class 2 – Secured Bond Claims           Impaired            See Section 4.02      Yes (Entitled to vote to
                                                                                  accept or reject)
Class 3 – Resident Claims               Unimpaired          Paid by the Purchaser No (Deemed to accept)
                                                            as provided under the
                                                            applicable Residence
                                                            Agreement or Former
                                                            Residence
                                                            Agreement
Class 4 – General Unsecured             Impaired            Cash Distribution of Yes (Entitled to vote to
Claims                                                      14.3%. See Section accept or reject)
                                                            4.04 of the Plan
Class 5 – Miscellaneous Secured         Unimpaired          Paid in full in Cash No (Deemed to accept)
Claims                                                      on the Effective Date
Class 6 – SQLC Claims                   Impaired            Canceled              No (Deemed to reject)

Class 7 – Seniority Claims              Impaired            Canceled                 No (Deemed to reject)



      CHAPTER 11 PLAN                                                                                Page 20
      525296.000003 21854807.14
               Case 19-20063 Document 17 Filed in TXSB on 02/08/19 Page 26 of 64




                Class                    Impairment              Treatment                 Entitled to Vote
Class 8 –Interests                     Impaired             Canceled                No (Deemed to reject)


                                                  ARTICLE IV

                                  TREATMENT OF CLAIMS AND INTERESTS

      Section 4.01         Priority Non-Tax Claims

               Classification: Class 1 consists of the Allowed Priority Non-Tax Claims.

              Treatment: Except to the extent that a Holder of an Allowed Claim in Class 1 has agreed
      in writing with the Debtor (or the Liquidating Trustee) and the Indenture Trustee to a different
      treatment (in which event such other writing will govern), each Holder of an Allowed Claim in
      Class 1 shall receive, on account of, and in full and complete settlement, release and discharge of
      and in exchange for, such Claim, at the election of the Liquidating Trustee, (a) Cash equal to the
      amount of such Allowed Claims in Class 1, in accordance with Bankruptcy Code section
      1129(a)(9), on the later of (i) the Effective Date (or as soon as reasonably practicable thereafter);
      and (ii) the date such Claim in Class 1 becomes an Allowed Claim in Class 1 (or as soon as
      reasonably practicable thereafter); and (b) such other treatment agreed to by the Debtor,
      Liquidating Trustee, and the Indenture Trustee required to render such Allowed Claims in Class 1
      Unimpaired pursuant to Bankruptcy Code section 1124. Cash payments of Allowed Claims in
      Class 1 shall be paid from the Claims Reserve, or if the Claims Reserve is insufficient to pay all
      Allowed Priority Non-Tax Claims, any shortfall shall be paid from the Liquidating Trust Reserve.

              Voting: Claims in Class 1 are Unimpaired. The Holders of Claims in Class 1 shall be
      conclusively deemed to have accepted this Plan pursuant to Bankruptcy Code section 1126(f) and,
      therefore, shall not be entitled to vote to accept or reject this Plan.

      Section 4.02         Secured Bond Claims

               Classification: Class 2 consists of the Allowed Secured Bond Claims.

             Allowance: The Secured Bond Claims shall be (a) deemed Allowed in the amount of
      $74,576,711; and (b) secured by a valid, binding, and perfected security interest in and to the
      properties and assets of the Debtor pledged under the Bond Financing Documents, including,
      without limitation, the Asset Purchase Agreement and the Sale Proceeds or liquidation of the
      Debtor’s property and assets.

             Treatment: In full and final satisfaction of, and in exchange for the Allowed Secured Bond
      Claims, the Indenture Trustee shall receive, on behalf of the Holders of the Secured Bond Claims:

               (a)     on or as soon as reasonably practicable after the Effective Date, from the Purchaser,
      all of the Sale Proceeds, after payment of the DIP Facility Claims in full, except for any portion of
      such proceeds transferred by the Purchaser to the Liquidating Trust to fund the (a) Claims Reserve
      as described in Section 9.03 of this Plan; (b) Liquidating Trust Reserve as described in Section

      CHAPTER 11 PLAN                                                                               Page 21
      525296.000003 21854807.14
         Case 19-20063 Document 17 Filed in TXSB on 02/08/19 Page 27 of 64




6.02(2) of this Plan; and (c) Gift Reserve as described in Section 9.04 of this Plan;

         (b)    on or as soon as reasonably practicable after the Effective Date, from the Debtor,
contemporaneously with the payment from the Purchaser in clause (i) above, all Available Cash,
if any, except for the amounts transferred to the Liquidating Trust to fund the Claims Reserve and
the Liquidating Trust Reserve pursuant to Article VI of this Plan;

        (c)      on or as soon as reasonably practicable after the Effective Date, the Net Proceeds
of the sale, collection or other monetization of all or each a portion of the Other Assets, except for
Retained Causes of Action which shall be liquidated for the benefit of the Holders of Allowed Plan
Carve Out Claims and Allowed General Unsecured Claims until satisfaction in full of such
Allowed Claims, at which time any remaining funds in the Gift Reserve or the Litigation Proceeds
Reserve shall be transferred to the Indenture Trustee;

        (d)    on or as soon as reasonably practicable after the Effective Date, any remaining
funds in the Claims Reserve after the payment of the Allowed Plan Carve Out Claims;

        (e)    any remaining funds in the Liquidating Trust Reserve on the date the Liquidating
Trust is terminated;

       (f)    as soon as reasonably practicable after receipt by the Liquidating Trustee, all
amounts in the Undeliverable Distribution Reserve that have been forfeited by Holders of Claims
in accordance with this Plan; and

        (g)    on or as soon as reasonably practicable after the one (1) year anniversary of the
Closing Date, any and all funds disbursed to the Debtor or its successor, including the Liquidating
Trust, from the Holdback Escrow Account (the “Holdback Funds”).

       The Indenture Trustee shall disburse the funds received pursuant to this Section in
accordance with the Bond Financing Documents.

        In the event sufficient Sale Proceeds exist to pay the Allowed Secured Bond Claims in full,
the Holders of the Secured Bond Claims shall be entitled to amend their Claim as necessary to
allow recovery of all other amounts to which the Holders of the Secured Bond Claims would be
entitled under the Bond Financing Documents which might not otherwise be set forth in their
Allowed Claim, such as interest and legal fees.

        To the extent that the amounts received by the Indenture Trustee as provided herein are
less than the amount of the Allowed Secured Bond Claims, the shortfall shall be a “Secured Bond
Deficiency Claim” and shall be treated as an Allowed General Unsecured Claim in Class 4;
provided, however, if (a) Class 4 of General Unsecured Claims in this Plan vote to accept this Plan
by the requisite statutory majority provided in Bankruptcy Code section 1126(c); and (b) the
validity, extent, or priority of the Holders of the Secured Bonds Liens are not challenged by the
Debtor, a Creditor, or any other party-in-interest, then the Secured Bond Deficiency Claim is
waived and shall not become a General Unsecured Claim in any Class under this Plan.

        Voting: Claims in Class 2 are Impaired. The Holders of Claims in Class 2 shall be entitled
to vote to accept or reject this Plan.

CHAPTER 11 PLAN                                                                               Page 22
525296.000003 21854807.14
         Case 19-20063 Document 17 Filed in TXSB on 02/08/19 Page 28 of 64




Section 4.03         Resident Claims

         Classification: Class 3 consists of all Allowed Resident Claims.

        Treatment: The rights of Holders of Allowed Resident Claims shall be unaltered and
unaffected by the Plan. Pursuant to the Asset Purchase Agreement and Sale Order, the Assigned
Residence Agreements and all obligations thereunder will be assumed and assigned by the Debtor
to the Purchaser and the Purchaser will assume any and all Refund Claims with no modification
thereto. Allowed Resident Claims will be paid by the Purchaser in the ordinary course of business
as they become due under the applicable Residence Agreement or Former Residence Agreement.

        Voting: Claims in Class 3 are Unimpaired. The Holders of Claims in Class 3 shall be
conclusively deemed to have accepted this Plan pursuant to Bankruptcy Code section 1126(f) and,
therefore, shall not be entitled to vote to accept or reject this Plan.

Section 4.04         General Unsecured Claims

         Classification: Class 4 consists of all Allowed General Unsecured Claims.

        Treatment: Each Holder of an Allowed General Unsecured Claim in Class 4 shall receive
from the Liquidating Trust on or as soon as reasonably practicable after the Effective Date, and in
full and final satisfaction of and in exchange for such Allowed General Unsecured Claims, their
Pro Rata share of the sum of (a) the Gifted Amount plus the aggregate Cash from Retained Causes
of Action Proceeds, less (b) any amounts of the Gift Reserve or the Litigation Proceeds Reserve
required to satisfy the Allowed Plan Carve Out Claims as provided in this Plan.

        Voting: Claims in Class 4 are Impaired. The Holders of Claims in Class 4 shall be entitled
to vote to accept or reject this Plan.

Section 4.05         Miscellaneous Secured Claims

         Classification: Class 5 consists of Miscellaneous Secured Claims.

        Treatment: On or as soon as reasonably practicable after the latest to occur of (a) the
Effective Date; and (b) the date on which each such Class 5 Claim becomes an Allowed Claim,
each Holder of such an Allowed Claim, if any, shall receive, on account of, and in full and complete
settlement and release of and in exchange for such Allowed Class 5 Claim, at the election of the
Liquidating Trustee (with the prior written consent of Indenture Trustee), (i) such treatment in
accordance with Bankruptcy Code section 1124 as may be determined by the Bankruptcy Court;
(ii) payment in full, in Cash, of such Allowed Class 5 Claim; (iii) satisfaction of any such Allowed
Class 5 Claim by delivering the Collateral securing any such Claims (if such Collateral is an Other
Asset) and paying any interest fees, costs and/or expense required to be paid under Bankruptcy
Code section 506(b); or (iv) providing such Holder with such treatment in accordance with
Bankruptcy Code section 1129(b) as may be determined by the Bankruptcy Court. Cash payments
of Allowed Claims in Class 5 shall be paid from the Claims Reserve, or if the Claims Reserve is
insufficient to pay all Allowed Miscellaneous Secured Claims, any shortage shall be paid from the
Gift Reserve or from the Litigation Proceeds Reserve.


CHAPTER 11 PLAN                                                                             Page 23
525296.000003 21854807.14
         Case 19-20063 Document 17 Filed in TXSB on 02/08/19 Page 29 of 64




        Voting: Claims in Class 5 are Unimpaired. Each Holder of an Allowed Claims in Class 5
shall be conclusively deemed to have accepted this Plan pursuant to Bankruptcy Code section
1126(f), and, therefore, shall not be entitled to vote to accept or reject this Plan.

Section 4.06         SQLC Claims

         Classification: Class 6 consists of all SQLC Claims against the Debtor.

       Treatment: On the Effective Date, all of the SQLC Claims as of the Effective Date shall
be eliminated, extinguished and cancelled. Holders of the SQLC Claims shall not be entitled to,
nor shall they receive, any distribution or retain any property or interest in property on account of
such SQLC Claims.

        Voting: Claims in Class 6 are deemed to have rejected this Plan and, accordingly are not
entitled to vote to accept of reject this Plan.

Section 4.07         Seniority Claims

         Classification: Class 7 consists of all Seniority Claims against the Debtor.

        Treatment: On the Effective Date, all of the Seniority Claims as of the Effective Date shall
be eliminated, extinguished and cancelled. Holders of the Seniority Claims shall not be entitled
to, nor shall they receive, any distribution or retain any property or interest in property on account
of such Seniority Claims.

        Voting: Claims in Class 7 are deemed to have rejected this Plan and, accordingly are not
entitled to vote to accept of reject this Plan.

Section 4.08         Interests

         Classification: Classes 8 consists of all Interests in the Debtor.

       Treatment: All of the Class 8 Interests outstanding as of the Effective Date shall be
eliminated, extinguished and cancelled. Pursuant to Bankruptcy Code section 1129(b)(2)(C),
Holders of Interests shall not be entitled to, nor shall they receive, any distribution or retain any
property or interest in property on account of such Interests.

      Voting: Interests in Class 8 are Impaired. The Holders of Allowed Interests in Class 5 are
deemed to have rejected this Plan and, accordingly, are not entitled to vote to accept or reject this
Plan.

                                            ARTICLE V

                            ACCEPTANCE OR REJECTION OF THIS PLAN

Section 5.01         Designation of Unimpaired Classes

         Classes 1 and 3 are Unimpaired.


CHAPTER 11 PLAN                                                                               Page 24
525296.000003 21854807.14
         Case 19-20063 Document 17 Filed in TXSB on 02/08/19 Page 30 of 64




Section 5.02         Designation of Impaired Classes

         (a)       Impaired Classes of Claims

                   Classes 2, 4, 5, 6, and 7 are Impaired.

         (b)       Impaired Classes of Interests

                   Class 8 is Impaired.

Section 5.03         Classes Entitled to Vote

         Classes 2 and 4 are entitled to case Ballots with respect to this Plan.

Section 5.04         Classes Not Entitled to Vote

        Classes 1 and 3 are Unimpaired under this Plan and therefore, Holders of Class 1 Claims
and Class 3 Claims are not entitled to cast Ballots with respect to this Plan as they are deemed to
accept this Plan in accordance with Bankruptcy Code section 1126(f).

      Classes 5, 6, 7 and 8 are not entitled to receive or return Property under this Plan and are
deemed to reject this Plan in accordance with Bankruptcy Code section 1126(f).

Section 5.05         Date of Distributions on Account of Allowed Claims

        Except as otherwise specifically provided herein, or in the Asset Purchase Agreement or
the Sale Order, any distributions and delivery to be made under this Plan shall be made on the
Effective Date or as soon as practicable thereafter. In the event that any payment or act under this
Plan is required to be made or performed on a date that is not a Business Day, then the making of
such payment or the performance of such act may be completed on the next succeeding Business
Day, but shall be deemed to have been completed as of the required date. Any payment, delivery
or distribution by the Liquidating Trustee pursuant to this Plan, to the extent delivered by the
United States mail, shall be deemed made when deposited by the Liquidating Trustee into the
United States mail. Distributions or deliveries required to be made by this Plan on a particular
date shall be deemed to have been made on such date if actually made on such date or as soon
thereafter as practicable taking into account the need to establish reserves and account for Disputed
Claims.

Section 5.06         Sources of Cash for Plan Distributions

       Except as otherwise specifically provided herein or in the Confirmation Order, all Cash
required for the payments to be made pursuant to this Plan shall be obtained from the Available
Cash on hand or the Purchaser.

Section 5.07         Cram Down – Nonconsensual Confirmation

        If each Impaired Class of Claims entitled to vote shall not accept this Plan by the requisite
statutory majority provided in Bankruptcy Code section 1126(c) or 1126(d), the Debtor requests


CHAPTER 11 PLAN                                                                              Page 25
525296.000003 21854807.14
         Case 19-20063 Document 17 Filed in TXSB on 02/08/19 Page 31 of 64




Confirmation of this Plan under Bankruptcy Code section 1129(b). In that event, the Debtor
reserves the right to modify this Plan to the extent, if any, that Confirmation pursuant to
Bankruptcy Code section 1129(b) requires modification or any other reason in its discretion, but
no such modification may adversely affect an extant Purchaser (except with Purchaser’s consent).

                                           ARTICLE VI

                            MEANS FOR IMPLEMENTATION OF THIS PLAN
                             AND POST EFFECTIVE DATE GOVERNANCE

Section 6.01         Sale of the Acquired Property

        This Plan contemplates the sale of the Acquired Property to a third-party. To effect this,
the Debtor Filed the Bid Procedures and Sale Motion which seeks, inter alia, to approve the
Stalking Horse APA and to establish the Auction. On ____, the Bankruptcy Court entered the Bid
Procedures Order, which established March 22, 2019 as the deadline for Qualified Bidders to
submit bids for the Proposed Acquired Property, and established _____ as the date for the Auction.
In connection with the Auction, the Debtor identified the Stalking Horse as a potential purchaser
for the Assets. If no timely Qualifying Bid (as defined in the Bid Procedures) (other than the
Stalking Horse bid) is received by the Bid Deadline (as defined in the Bid Procedures), the Debtor
shall not hold an Auction and instead shall request at the Sale Hearing that the Bankruptcy Court
approve the Stalking Horse APA as the Asset Purchase Agreement and declare the Stalking Horse
to be the Purchaser. If additional Qualified Bidders are identified, at the conclusion of the Auction,
the Debtor, with the consent of the Indenture Trustee, will seek Bankruptcy Court approval to sell
the Acquired Property pursuant to the Asset Purchase Agreement to the Purchaser, Free and Clear.
The Sale Order and/or the Confirmation Order shall contain specific authority for the Debtor to
comply with the Asset Purchase Agreement as set forth above.

Section 6.02         Application of Sale Proceeds

        (1)     Claims Reserve Funding. Contemporaneously with the Closing, the Effective
Date, the payment of the DIP Facility Claims from the Sale Proceeds and the delivery of the Net
Sale Proceeds to the Indenture Trustee described below, the Debtor will transfer from its Available
Cash an amount sufficient to fund the Claims Reserve for the benefit of the Holders of Allowed
Plan Carve Out Claims (and, to the extent of any surplus from such reserve after the payment of
such Allowed Claims, for the benefit of the Holders of Secured Bond Claims) to the Liquidating
Trust to fund the Claims Reserve. After the payment of Allowed Plan Carve Out Claims, any
remaining funds in the Claims Reserve shall be transferred to the Indenture Trustee for the benefit
of Holders of Allowed Secured Bond Claims. If the amount of the Debtor’s Available Cash at the
time of the Closing is insufficient to fund the Claims Reserve in full, then the Purchaser shall
transfer a portion of the Sale Proceeds (in an amount equal to such insufficiency (the “Claims
Reserve Contribution”)) to the Liquidating Trust (rather than being transferred to the Indenture
Trustee as described below) to complete the funding of the Claims Reserve.

       (2)    Liquidating Trust Reserve Funding. If there is additional Available Cash after
the Claims Reserve is funded, then the Debtor will transfer an amount sufficient to fund the
Liquidating Trust Reserve in full from its Available Cash to the Liquidating Trust to fund the


CHAPTER 11 PLAN                                                                               Page 26
525296.000003 21854807.14
         Case 19-20063 Document 17 Filed in TXSB on 02/08/19 Page 32 of 64




Liquidating Trust Reserve. If the amount of the Debtor’s Available Cash after funding the Claims
Reserve is less than the Liquidating Trust Reserve, the Purchaser shall transfer a portion of the
Sale Proceeds equal to the shortfall (the “Liquidating Trust Contribution”) to the Liquidating
Trust (rather than being transferred to the Indenture Trustee as described below) to fund the
Liquidating Trust Reserve.

        (3)    Payment of Secured Bond Claims. Contemporaneously with and as part of the
Closing, the Purchaser shall transfer to the Indenture Trustee all of the Net Sale Proceeds
(including the release of any deposit paid pursuant to the Asset Purchase Agreement or Bid
Procedures) and any subsequent adjustments or payments received from the Purchaser pursuant to
the Asset Purchase Agreement or the Sale Order, less (a) the amount required to pay the DIP
Facility Claims in full; (b) any portion of the Sale Proceeds transferred by the Purchaser to the
Liquidating Trust to fund the Claims Reserve for a shortfall in the Debtor’s Available Cash
described above; (c) any portion of the Sale Proceeds transferred by the Purchaser to the
Liquidating Trust to fund the Liquidating Trust Reserve for a shortfall in the Debtor’s Available
Cash described above; and (d) the Gifted Amount. In the event that the Holders of Allowed
Secured Bond Claims are paid in full, excess amounts of the Net Sale Proceeds shall be transferred
to the Liquidating Trust Reserve.

Section 6.03         Gift Reserve Funding

        The Purchaser, on behalf of the Bondholders, shall transfer and/or gift a portion of the Net
Sale Proceeds equal to the Gifted Amount to the Liquidating Trust to fund the Gift Reserve for the
benefit of the Holders of Allowed General Unsecured Claims in Class 4.

Section 6.04         Available Cash

       After the Claims Reserve and Liquidating Trust Reserve are funded, any remaining
Available Cash shall be transferred to the Indenture Trustee, as applicable, for the benefit of the
Holders of Allowed Secured Bond Claims.

Section 6.05         Other Assets

       Any Other Assets (excluding Retained Causes of Action), shall be transferred to the
Liquidating Trust for the benefit of the Holders of Secured Bond Claims. Except as otherwise
provided in the Purchase and Sale Agreement, any assets received by the Liquidating Trust after
the Effective Date of this Plan (other than the proceeds of Retained Causes of Action) shall also
be Other Assets and transferred to the Liquidating Trust for the benefit of the Holders of Secured
Bond Claims.

Section 6.06         Retained Causes of Action

       All Retained Causes of Action are transferred to the Liquidating Trust for the benefit of
the Holders of Allowed General Unsecured Claims in Class 4.




CHAPTER 11 PLAN                                                                             Page 27
525296.000003 21854807.14
         Case 19-20063 Document 17 Filed in TXSB on 02/08/19 Page 33 of 64




Section 6.07         Vesting of Liquidating Trust Assets

       On the Effective Date, and as set forth in the Liquidating Trust Agreement and herein, the
Liquidating Trust Assets, including, without limitation: (a) the Claims Reserve Contribution; (b)
the Liquidating Trust Contribution; (c) Contributed Available Cash; and (d) all Retained Causes
of Action, including the attorney-client privilege related to all Retained Causes of Action, shall be
irrevocably transferred to and vest in the Liquidating Trust Free and Clear of all Liens, Claims,
charges and encumbrances.

Section 6.08         Asset Purchase Agreement and Related Documents

       (1)     General. On the Closing Date, the transactions contemplated by the Asset
Purchase Agreement and any documents in connection therewith shall be consummated, and the
Acquired Property shall be sold and transferred to the Purchaser in accordance with the terms of
the Asset Purchase Agreement and this Plan in exchange for the consideration set forth in the Asset
Purchase Agreement.

        (2)     Amendment. To the extent that material amendments are needed to the Asset
Purchase Agreement, the Debtor shall File the Asset Purchase Agreement as so amended (and any
related documents) on or before the Plan Supplement Filing Date. After the Confirmation Date,
the Debtor may modify the Asset Purchase Agreement or any other documents in accordance with
the terms of the Asset Purchase Agreement in furtherance of the transactions contemplated thereby
without the need for further notice or Court approval.

Section 6.09         Creation of Liquidating Trust

       As set forth herein, this Plan provides for the creation of a Liquidating Trust with the
Liquidating Trust Assets and for the distribution and delivery of said assets in accordance with the
terms of this Plan and the Liquidating Trust Agreement.

Section 6.10         Governance Documents

        On the Effective Date, the Governance Documents of Mirador shall be amended and
restated as necessary to effectuate this Plan.

Section 6.11         Officers and Directors

        On the Effective Date, except to the extent that the Liquidating Trustee determines
otherwise, the Debtor shall be deemed dissolved for all purposes without the necessity for any
other or further actions to be taken by or on behalf of the Debtor or payments to be made in
connection therewith. The Debtor may file with the Office of the Secretary of State for the state
of its formation, a certificate of dissolution which may be executed by the Liquidating Trustee
without the need for further approval or action from any officers, directors, Interest holders of the
Debtor or any other party. From and after the Effective Date, the Debtor shall not be required to
file any document, or take any other action, or obtain any approval from the Debtor’s officers,
directors or Interest holders, to withdraw its business operations from any states in which the
Debtor previously conducted its business operations. On the Effective Date: (a) the positions of
the current directors, or in the case of a governing body created by a partnership agreement, limited

CHAPTER 11 PLAN                                                                              Page 28
525296.000003 21854807.14
         Case 19-20063 Document 17 Filed in TXSB on 02/08/19 Page 34 of 64




liability company agreement or similar agreement, the members of such governing body (such
persons and the corporate directors collectively, the “Governors”) of the Debtor shall be
eliminated, and each Governor shall be terminated (without the necessity of further action); and
(b) to the fullest extent permitted by applicable law, the rights, powers, and duties of the Governors
of the Debtor shall vest in the Liquidating Trustee and the Liquidating Trustee shall be the sole
Governor of the Debtor.

Section 6.12         Cancellation of Existing Secured Claims

        Except as otherwise provided herein and in accordance with the Asset Purchase
Agreement, upon the Effective Date, any Lien encumbering the Acquired Property shall be deemed
released and the Holder of such Allowed Secured Claim shall deliver to the Debtor any Collateral
or other property of the Debtor held by such Holder, and any termination statements, instruments
of satisfactions, or releases of all security interests with respect to its Allowed Secured Claim that
may be reasonably required in order to terminate any related financing statements, mortgages,
mechanic’s liens, or lis pendens.

Section 6.13         Cancellation of Interests

       On the Effective Date, all Interests in the Debtor shall be terminated and extinguished and
any certificates or other documents that previously evidenced ownership of those Interests shall be
deemed canceled (all without further action by any Person or the Bankruptcy Court) and shall be
null and void and such certificates and documents shall evidence no rights or Interests in the
Debtor.

Section 6.14         Authorization for Transaction

         On the Effective Date or as soon as reasonably practicable thereafter, the Debtor may take
all actions as may be necessary or appropriate to effect any transaction described in, approved by,
contemplated by, or necessary to effectuate this Plan or the Transaction, including: (a) the
execution and delivery of appropriate agreements or other documents of merger, consolidation, or
reorganization containing terms that are consistent with the terms of this Plan and that satisfy the
requirements of applicable law; (b) the execution and delivery of appropriate instruments of
transfer, assignment, assumption, or delegation of any property, right, liability, duty, or obligation
on terms consistent with the terms of this Plan; (c) the filing of appropriate certificates of
incorporation, merger, or consolidation with the appropriate governmental authorities pursuant to
applicable law; and (d) all other actions that the Debtor determines are necessary or appropriate,
including the making of filings or recordings in connection with the Transaction, which actions
may be set forth in a Plan Supplement Exhibit.

Section 6.15         Preservation of Rights of Action; Settlement

        Except to the extent such rights, Claims, Causes of Action, defenses, and counterclaims
are otherwise disposed of in this Plan, the Asset Purchase Agreement, or are expressly and
specifically released in connection with this Plan, the Sale Order and/or Confirmation Order, or in
any settlement agreement approved during the chapter 11 Case, or in any contract, instrument,
release, indenture or other agreement entered into in connection with this Plan, in accordance with
Bankruptcy Code section 1123(b): any and all rights, Claims, Retained Causes of Action

CHAPTER 11 PLAN                                                                               Page 29
525296.000003 21854807.14
         Case 19-20063 Document 17 Filed in TXSB on 02/08/19 Page 35 of 64




(including Retained Avoidance Actions), defenses, and counterclaims of or accruing to the Debtor
or its Estate shall be transferred to the Liquidating Trust, whether or not litigation relating thereto
is pending on the Effective Date, and whether or not any such rights, Claims, Causes of Action,
defenses and counterclaims have been Scheduled, listed or referred to in this Plan, the Bankruptcy
Schedules, or any other document Filed with the Bankruptcy Court; and (b) the Liquidating Trust
does not waive, relinquish, or abandon (nor shall it be estopped or otherwise precluded from
asserting) any right, Claim, Cause of Action, defense, or counterclaim that constitutes property of
the Estate: (i) whether or not such right, Claim, Cause of Action, defense, or counterclaim has been
listed or referred to in this Plan, the Bankruptcy Schedules, the Bankruptcy SOFAs, or any other
document Filed with the Bankruptcy Court; (ii) whether or not such right, Claim, Cause of Action,
defense, or counterclaim is currently known to the Debtor; and (iii) whether or not a defendant in
any litigation relating to such right, Claim, Cause of Action, defense or counterclaim Filed a Proof
of Claim in the chapter 11 Case, Filed a notice of appearance or any other pleading or notice in the
chapter 11 Case, voted for or against this Plan, or received or retained any consideration under this
Plan. Without in any manner limiting the generality of the foregoing, notwithstanding any
otherwise applicable principle of law or equity, without limitation, any principles of judicial
estoppel, res judicata, collateral estoppel, issue preclusion, or any similar doctrine, the failure to
list, disclose, describe, identify, or refer to a right, Claim, Cause of Action, defense, or
counterclaim, or potential right, Claim, Cause of Action, defense, or counterclaim, in this Plan, the
Bankruptcy Schedules, or any other document Filed with the Bankruptcy Court shall in no manner
waive, eliminate, modify, release, or alter the Liquidating Trust’s right to commence, prosecute,
defend against, settle, and realize upon any rights, Claims, Causes of Action, defenses, or
counterclaims that the Debtor has, or may have, as of the Effective Date. The Liquidating Trust
may, subject to this Plan and the Liquidating Trust Agreement, commence, prosecute, defend
against, settle, and realize upon any rights, Claims, Causes of Action, defenses, and counterclaims
in its sole discretion, in accordance with what is in the best interests, and for the benefit, of the
beneficiaries of the various assets in the Liquidating Trust.

Section 6.16         Employee Benefit Plans

        Before the Effective Date, all Employee Benefit Plans shall be terminated in accordance
with the applicable provisions of the state and federal law. Neither the Purchaser nor the Debtor
shall have any liability for any obligations under any Employee Benefit Plan.

Section 6.17         Exclusivity Period

        The Debtor shall retain the exclusive right to amend or modify this Plan, and to solicit
acceptances of any amendments to or modifications of this Plan, through and until the earlier of
(a) the Effective Date; and (b) the expiration of the Debtor’s exclusive period to solicit acceptances
of this Plan under Bankruptcy Code section 1121(d).

Section 6.18         Effectuating Documents

       The Liquidating Trustee shall be authorized to execute, deliver, file, or record such
contracts, instruments, releases, indentures, and other agreements or documents, and take such
actions as may be necessary or appropriate to effectuate and further evidence the terms and
conditions of this Plan. The Liquidating Trustee shall be authorized to certify or attest to any of


CHAPTER 11 PLAN                                                                                Page 30
525296.000003 21854807.14
         Case 19-20063 Document 17 Filed in TXSB on 02/08/19 Page 36 of 64




the foregoing actions. The Debtor is authorized to perform its obligations under the Asset Purchase
Agreement, this Plan and the Sale Order.

Section 6.19         Exemption from Certain Transfer Taxes

        Pursuant to Bankruptcy Code section 1146(a), the issuance, transfer, or exchange of a
security, or the making of delivery of an instrument of transfer, including any transfers effected
pursuant to the Asset Purchase Agreement or by mergers, provided under this Plan, from the
Debtor to the Purchaser or any other Person or Entity pursuant to this Plan or the Asset Purchase
Agreement, as applicable, may not be taxed under any law imposing a stamp tax or similar tax,
and the sale and/or Confirmation Order shall direct the appropriate state or local governmental
officials or agents to forego the collection of any such tax or governmental assessment and to
accept for Filing and recordation any of the foregoing instruments or other documents without the
payment of any such tax or governmental assessment.

Section 6.20         Liquidating Trustee Closing of the Chapter 11 Case

        When (a) the Bankruptcy Court has adjudicated all applications by professionals for final
allowances of compensation for services and reimbursement of expenses and the issuance of a
Final Order for each application and the payment of all amounts payable thereunder; (b) all
Disputed Claims filed against the Debtor have become Allowed Claims or have been Disallowed
by Final Order or otherwise pursuant to this Plan, and all appropriate Plan Distributions have been
made pursuant to this Plan, the Liquidating Trustee shall seek authority from the Bankruptcy Court
to close the Debtor’s chapter 11 Case in accordance with the Bankruptcy Code and the Bankruptcy
Rules.

                                          ARTICLE VII

                      LIQUIDATING TRUST AND LIQUIDATING TRUSTEE

Section 7.01         The Liquidating Trust

       This Section provides a general description of the Liquidating Trust and its provisions. The
Liquidating Trust Agreement shall be included in the Plan Supplement, and must be acceptable to
the Indenture Trustee in form and substance. To the extent this Section is inconsistent with the
Liquidating Trust Agreement, the Liquidating Trust Agreement shall control for all purposes.

Section 7.02         The Creation of the Liquidating Trust

       On or before the Effective Date, the Debtor shall take all necessary steps to establish the
Liquidating Trust by the execution and delivery of the Liquidating Trust Agreement.

Section 7.03         Purpose of the Liquidating Trust

       The Liquidating Trust, duly organized under the laws of Texas, shall be established for the
purpose of liquidating and distributing the Liquidating Trust Assets in accordance with Treasury
Regulation Section 301.7701-4(d) and shall be governed by the Liquidating Trust Agreement.


CHAPTER 11 PLAN                                                                             Page 31
525296.000003 21854807.14
         Case 19-20063 Document 17 Filed in TXSB on 02/08/19 Page 37 of 64




Section 7.04         Funding of Res of Trust

         On the Effective Date, and as set forth in the Liquidating Trust Agreement, the Liquidating
Trust Assets, including, without limitation: (a) the Claims Reserve Contribution; (b) the
Liquidating Trust Contribution; (c) Contributed Available Cash; (d) the Gifted Amount; and (e)
all Retained Causes of Action, including the attorney-client privilege related to all Retained Causes
of Action, shall be irrevocably transferred to and vest in the Liquidating Trust Free and Clear of
all Liens, Claims, charges and encumbrances. For all U.S. federal income tax purposes, all Persons
(including, without limitation, the Debtor and the Liquidating Trustee and the Trust Beneficiaries)
shall treat the transfer and assignment of the Liquidating Trust Assets to the Liquidating Trust for
the benefit of the Trust Beneficiaries as (a) a transfer of the Liquidating Trust Assets directly to
the Trust Beneficiaries followed by (b) the transfer by the Trust Beneficiaries to the Liquidating
Trust of the Liquidating Trust Assets. The Liquidating Trust will be treated as a grantor trust for
U.S. federal tax purposes and, to the extent permitted under applicable law, for state and local
income tax purposes. The Trust Beneficiaries will be treated as the grantors and owners of their
Pro Rata (by Class or category of Claim) portion of the Liquidating Trust Assets for U.S. federal
income tax purposes. On and after the Effective Date, the Liquidating Trustee may use, acquire
and dispose of property and compromise or settle any Claims, without the supervision of or
approval by the Bankruptcy Court, and free and clear of any restrictions of the Bankruptcy Code
or the Bankruptcy Rules, other than the restrictions expressly imposed by this Plan, the
Confirmation Order or the Liquidating Trust Agreement. Except as otherwise provided in the
Asset Purchase Agreement, any assets received by the Liquidating Trust after the Effective Date
of this Plan shall also be Liquidating Trust Assets and transferred to and vest in the Liquidating
Trust.

Section 7.05         Administration of the Liquidating Trust

       The Liquidating Trust shall be administered by the Liquidating Trustee pursuant to the
Liquidating Trust Agreement. The administrative costs and expenses of the Liquidating Trust
shall be funded through the Liquidating Trust Reserve (including, without limitation, the
reasonable fees and expenses of the Liquidating Trustee and the reasonable fees and expenses of
any professionals employed by the Liquidating Trustee).

Section 7.06         The Liquidating Trustee

         The Liquidating Trustee shall be appointed by mutual consent of the Debtor and the
Indenture Trustee. Such appointment, as well as a copy of the proposed Liquidating Trustee’s
resume, will be disclosed in the Plan Supplement. The Liquidating Trustee shall retain and have
all the rights, powers and duties necessary to carry out his or her responsibilities under this Plan
and the Liquidating Trust Agreement, and as otherwise provided in the Sale Order and/or the
Confirmation Order. However, the Liquidating Trustee shall not be obligated to review,
investigate, evaluate, analyze, or object to Fee Applications or Professional Fee Claims relating to
services rendered and expenses incurred before the Effective Date. The Liquidating Trustee shall
be the exclusive trustee of the Liquidating Trust Assets for the purposes of 31 U.S.C. section
3713(b) and 26 U.S.C. section 6012(b)(3), as well as the representative of the Estate appointed
pursuant to Bankruptcy Code section 1123(b)(3)(B). Subject to the Bankruptcy Court’s approval
and appointment of the selection of the Liquidating Trustee at the Confirmation Hearing, a Person


CHAPTER 11 PLAN                                                                              Page 32
525296.000003 21854807.14
         Case 19-20063 Document 17 Filed in TXSB on 02/08/19 Page 38 of 64




to be designated by the Debtor and the Indenture Trustee in the Plan Supplement shall initially
serve as the Liquidating Trustee. Matters relating to the appointment, removal and resignation of
the Liquidating Trustee and the appointment of any successor Liquidating Trustee shall be set forth
in the Liquidating Trust Agreement. The Liquidating Trustee shall be required to perform his or
her duties as set forth in this Plan and the Liquidating Trust Agreement. The Liquidating Trustee’s
liability may be limited by the Liquidating Trust Agreement to include limitations of liability for
negligence and any actions except for willful misconduct or fraud.

Section 7.07         Retention of Professionals

        The Liquidating Trustee shall have the right to retain the services of attorneys, accountants,
and other professionals that, in the discretion of the Liquidating Trustee, are necessary to assist the
Liquidating Trustee in the performance of his or her duties. The reasonable fees and expenses of
such professionals shall be paid by the Liquidating Trust upon the monthly submission of
statements to the Liquidating Trustee. The payment of the reasonable fees and expenses of the
Liquidating Trustee’s retained professionals shall be made in the ordinary course of business and
shall not be subject to the approval of the Bankruptcy Court except as otherwise provided in this
Plan. Professionals of, among others, the Debtor, shall be eligible for retention by the Liquidating
Trustee on a special counsel basis, and former employees of the Debtor shall be eligible for
retention by the Liquidating Trust and Liquidating Trustee.

        The reasonable fees and expenses incurred in connection with services performed by the
Liquidating Trust relating to the administration and/or liquidation of General Unsecured Claims
and/or Retained Causes of Action shall be paid by the Liquidating Trust from the Liquidating Trust
Reserve and amounts otherwise distributable to Holders of Allowed General Unsecured Claims.
Before each payment of the Liquidating Trustee’s fees, fees and expenses of the Liquidating
Trustee’s retained professionals and other costs, expenses and liabilities of the Liquidating Trust,
the Liquidating Trustee shall provide written notice thereof to the Indenture Trustee in such detail
and with such support as the Indenture Trustee may reasonably request. If the Indenture Trustee
does not object to the payment of such amounts within five (5) Business Days after receipt of such
notice, the Liquidating Trustee may make such payments. If the Indenture Trustee objects and the
Indenture Trustee and the Liquidating Trustee cannot agree on the appropriate amount of such
payment, then the Liquidating Trustee may not make such payment unless he or she obtains an
order from the Bankruptcy Court approving such payment.

Section 7.08         Compensation of the Liquidating Trustee

        The Liquidating Trustee’s compensation, on a post-Effective Date basis, shall be disclosed
in the Plan Supplement. The payment of the fees of the Liquidating Trustee and any professionals
retained by the Liquidating Trustee shall be made by the Liquidating Trust in accordance with the
provisions of this Plan and the Liquidating Trust Agreement.

Section 7.09         Liquidating Trust Expenses

        All costs, expenses and obligations incurred by the Liquidating Trustee in administering
this Plan and the Liquidating Trust, or in any manner connected, incidental or related thereto shall
come from amounts distributable to the appropriate beneficiaries for whose benefit such expenses


CHAPTER 11 PLAN                                                                                Page 33
525296.000003 21854807.14
         Case 19-20063 Document 17 Filed in TXSB on 02/08/19 Page 39 of 64




or obligations were incurred. For example, reasonable costs incurred in resolving Retained Causes
of Action and General Unsecured Claims shall be paid first from the Liquidating Trust Expense
Reserve and then from amounts otherwise distributable to Holders of Allowed General Unsecured
Claims, and expenses incurred in monetizing Other Assets shall be paid first from the Liquidating
Trust Reserve and then from funds otherwise distributable to the Holders of Secured Bond Claims.

Section 7.10         Liability; Indemnification

        The Liquidating Trustee shall not be liable for any act or omission taken or omitted to be
taken in his or her capacity as the Liquidating Trustee, other than acts or omissions resulting from
such Person's willful misconduct, gross negligence or fraud. The Liquidating Trustee may, in
connection with the performance of his or her functions, and in his or her sole absolute discretion,
consult with attorneys, accountants and agents, and shall not be liable for any act taken, omitted to
be taken, or suffered to be done in accordance with advice or opinions rendered by such
professionals. Notwithstanding such authority, the Liquidating Trustee shall be under no
obligation to consult with attorneys, accountants or his or her agents, and his or her determination
to not do so should not result in imposition of liability on the Liquidating Trustee unless such
determination is based on willful misconduct, gross negligence or fraud. The Liquidating Trust
shall indemnify and hold harmless the Liquidating Trustee and his or her agents, representatives,
professionals, and employees from and against and in respect to any and all liabilities, losses,
damages, Claims, costs and expenses, including, but not limited to attorneys’ fees and costs arising
out of or due to their actions or omissions, or consequences of such actions or omissions, with
respect to the Liquidating Trust or the implementation or administration of this Plan; provided,
however, that no such indemnification will be made to such Persons for such actions or omissions
as a result of willful misconduct, gross negligence or fraud.

Section 7.11         Powers and Duties of the Liquidating Trustee

       (a)     Compromise of Claims. The Liquidating Trust shall have full authority to
compromise Claims or settle interests without supervision by the Bankruptcy Court and free of
any restrictions of the Bankruptcy Code or Bankruptcy Rules, other than those restrictions
expressly imposed by this Plan, the Confirmation Order, and the Liquidating Trust Agreement,
including but not limited to the restrictions set forth in Section 11.01 of this Plan. As to any Claims
that may arise or exist after the Effective Date relating to or arising out of the Asset Purchase
Agreement, the Liquidating Trustee shall not compromise or resolve any such Claims without the
express written consent of the Indenture Trustee and the Bondholders.

        (b)     Payment of Professional Fees. Without limiting the generality of the foregoing,
and except as otherwise set forth in this Plan, the Liquidating Trust may, without application to or
approval by the Bankruptcy Court, pay fees that it incurs after the Effective Date for professional
fees and expenses. Before settling or compromising any Plan Carve Out Claims or interests related
thereto, the Liquidating Trustee shall provide written notice to the Indenture Trustee of the terms
and conditions of the proposed settlement or compromise.

        (c)     Request for Expedited Tax Review. The Liquidating Trustee shall have the right
to request an expedited determination under Bankruptcy Code section 505(b) with respect to tax
returns filed, or to be filed, for any and all taxable periods ending after the Petition Date through


CHAPTER 11 PLAN                                                                                Page 34
525296.000003 21854807.14
         Case 19-20063 Document 17 Filed in TXSB on 02/08/19 Page 40 of 64




the Effective Date.

        (d)      Access and Preservation of Records. The Liquidating Trustee shall be granted
access to, among other things, the offices, books, and records relating to the Debtor or any of their
businesses or operations that are in possession of the Purchaser and the Purchaser shall preserve
records, all to the extent and on the terms of the Asset Purchase Agreement.

Section 7.12         Distribution Procedures

        Any payments or distributions to be made by the Liquidating Trustee to holders of Claims
as required by this Plan shall be made only to the holders of Allowed Claims. No payments or
other distributions of property shall be made on account of any Claim or portion thereof unless
and until such Claim or portion thereof is Allowed. No distribution will be made on account of a
Claim or Interest to the extent that such Claim or Interest has been Disallowed, released,
withdrawn, waived, settled, or otherwise satisfied or paid, including, without limitation, payments
by third-party guarantors, sureties, or insurers, whether governmental or nongovernmental. The
Liquidating Trustee may establish reserves for Disputed Claims, and defer or delay distributions
to ensure an equitable and ratable distribution to holders of Allowed Claims, in accordance with
the terms of this Plan. The Liquidating Trustee will make no distributions upon a Claim held by
a party against whom the Liquidating Trustee asserts any Avoidance Action until resolution of the
Avoidance Action by settlement or judgment or as otherwise provided by Bankruptcy Court order.

Section 7.13         Closing of the Chapter 11 Case

       The Liquidating Trustee shall have sole authority to seek to close the chapter 11 Case in
accordance with the Bankruptcy Code and the Bankruptcy Rules.

Section 7.14         Termination

       The duties, responsibilities and powers of the Liquidating Trustee shall terminate after all
Liquidating Trust Assets have been fully resolved, abandoned or liquidated and the Liquidating
Trust Assets have been distributed in accordance with this Plan and the Liquidating Trust
Agreement.

Section 7.15         Maintenance of Books and Records

        The Liquidating Trustee shall retain and store such books, records, and files provided by
the Debtor until such time as the Liquidating Trustee determines that retention of same is no longer
necessary or required under applicable law. The right of the Debtor or the Liquidating Trustee to
seek authorization from the Bankruptcy Court for the destruction of books and records, including
patient medical and billing records, prior to the expiration of any statutory period requiring that
such records be maintained is preserved.




CHAPTER 11 PLAN                                                                              Page 35
525296.000003 21854807.14
         Case 19-20063 Document 17 Filed in TXSB on 02/08/19 Page 41 of 64




                                           ARTICLE VIII

                  PROVISIONS GOVERNING DISTRIBUTIONS GENERALLY

Section 8.01         Timing and Delivery of Distributions

        The Liquidating Trust Agreement shall govern distributions from the Liquidating Trust and
shall include the terms of the other sections of this Article and other relevant provisions of this
Plan.

Section 8.02         Method of Cash Distributions

        Any Cash payment to be made pursuant to this Plan may be made by Cash, draft, check,
wire transfer, or as otherwise required or provided in any relevant agreement or applicable law at
the option of and in the sole discretion of the Liquidating Trustee.

Section 8.03         Failure to Negotiate Checks

        Checks issued in respect of distributions under this Plan shall be null and void if not
negotiated within sixty (60) days after the date of issuance. The Liquidating Trustee shall hold
any amounts returned in respect of such non-negotiated checks. The Holder of an Allowed Claim
with respect to which such check originally was issued shall make requests for reissuance for any
such check directly to the Liquidating Trustee. All amounts represented by any voided check will
be held until the later of one (1) year after (a) the Effective Date; and (b) the date that a particular
Claim is Allowed by Final Order, and all requests for reissuance by the Holder of the Allowed
Claim in respect of a voided check are required to be made before such date. Thereafter, all such
amounts shall be deemed to be “Unclaimed Property,” and all Claims in respect of void checks
and the underlying distributions shall be forever barred, estopped and enjoined from assertion in
any manner against the Liquidating Trustee.

Section 8.04         Fractional Dollars

        Notwithstanding any other provision of this Plan, Cash distributions of fractions of dollars
will not be made; rather, whenever any payment of a fraction of a dollar would be called for, the
actual payment made shall reflect a rounding of such fraction to the nearest whole dollar (up or
down), with half dollars being rounded down. To the extent that Cash remains undistributed as a
result of the rounding of such fraction to the nearest whole cent, such Cash shall be treated as
Unclaimed Property pursuant to this Plan.

Section 8.05         Compliance with Tax Requirements

        With respect to any Person from whom a tax identification number, certified tax
identification number or other tax information required by law has not been received by the
Liquidating Trustee within thirty (30) days from the date of such request (the “Initial Request”),
the Liquidating Trustee may, at its option, withhold the amount required to such Person and decline
to make such distribution until the information is received. Failure of any Person to provide the
information requested within six months of the Initial Request shall result in the forfeit of the
affected distribution and the treatment of said distribution as Unclaimed Property.

CHAPTER 11 PLAN                                                                                 Page 36
525296.000003 21854807.14
         Case 19-20063 Document 17 Filed in TXSB on 02/08/19 Page 42 of 64




Section 8.06         De Minimis Distributions

       No Cash payment of less than twenty ($20.00) dollars shall be made to the Holder of any
Claim on account of its Allowed Claim.

Section 8.07         Setoffs

         Except for any Claim that is Allowed in an amount set forth in this Plan, the Debtor or the
Liquidating Trustee may, but shall not be required to, set off against any Claims and the payments
or distributions to be made pursuant to this Plan in respect of such Claims, any and all debts,
liabilities and Claims of every type and nature whatsoever that the Estate or the Debtor may have
against the Holder of any Claim, but neither the failure to do so nor the Allowance of any such
Claims, whether pursuant to this Plan or otherwise, shall constitute a waiver or release by the
Debtor of any such Claims the Debtor may have against such Holder of any Claim, and all such
Claims shall be reserved for and retained by the Liquidating Trustee.

Section 8.08         Distribution Record Date

        As of the Distribution Record Date, other than with respect to any publicly held securities,
all transfer ledgers, transfer books, registers and any other records maintained by the designated
transfer agents with respect to ownership of any Claims will be closed and, for purposes of this
Plan, there shall be no further changes in the record holders of such Claims. The Liquidating
Trustee shall have no obligation to recognize the transfer of any Claims occurring after the
Distribution Record Date, and will be entitled for all purposes to recognize and deal only with the
Holder of any Claim as of the close of business on the Distribution Record Date, as reflected on
such ledgers, books, registers or records.

                                            ARTICLE IX

                 RESERVES ADMINISTERED BY THE LIQUIDATING TRUST

Section 9.01         Establishment of Reserve Accounts, Other Assets and Beneficiaries

        The Liquidating Trustee shall establish each of the Distribution Reserve Accounts (which,
notwithstanding anything to the contrary contained in this Plan, may be effected by either
establishing a segregated account or establishing book entry accounts, in the sole discretion of the
Liquidating Trustee).

Section 9.02         Undeliverable Distribution Reserve

        (a)     Deposits. If a distribution to any holder of an Allowed Claim is returned to the
Liquidating Trustee as undeliverable or is otherwise unclaimed, such distribution shall be
deposited in a segregated, interest-bearing account, designated as an “Undeliverable Distribution
Reserve,” for the benefit of such holder until such time as such distribution becomes deliverable,
is claimed or is deemed to have been forfeited in accordance with Section 9.02(b) of this Plan.

         (b)     Forfeiture. Any holder of an Allowed Claim that does not assert a Claim pursuant
to this Plan for an undeliverable or unclaimed distribution within one year after the first distribution

CHAPTER 11 PLAN                                                                                 Page 37
525296.000003 21854807.14
         Case 19-20063 Document 17 Filed in TXSB on 02/08/19 Page 43 of 64




is made to such holder shall be deemed to have forfeited its Claim for such undeliverable or
unclaimed distribution and shall be forever barred and enjoined from asserting any such Claim for
the undeliverable or unclaimed distribution against the Debtor, the Estate, the Liquidating Trustee,
the Liquidating Trust, or their respective properties or assets. In such cases, any Cash or other
property held by the Liquidating Trust in the Undeliverable Distribution Reserve for distribution
on account of such Claims for undeliverable or unclaimed distributions, including the interest that
has accrued on such undeliverable or unclaimed distribution while in the Undeliverable
Distribution Reserve, shall become Unclaimed Property, notwithstanding any federal or state
escheat laws to the contrary and shall be available for immediate distribution by the Liquidating
Trust according to Section 4.02 of this Plan.

       (c)     Disclaimer. The Liquidating Trustee and his or her respective agents and attorneys
are under no duty to take any action to either (i) attempt to locate any Claim Holder, or (ii) obtain
an executed Internal Revenue Service Form W-9 or other form required by law from any Claim
Holder.

Section 9.03         Claims Reserve

        Contemporaneously with the Closing and on the Effective Date, the Debtor, and in the
event of a shortfall in Available Cash as described in Section 6.02(1) of this Plan, the Purchaser,
shall transfer the amount required to fund the Claims Reserve as described in Section 6.02(1) of
this Plan.

Section 9.04         Gift Reserve

        Contemporaneously with and as part of the Closing and on the Effective Date, the Debtor,
and in the event of a shortfall in Available Cash as described in Section 6.02(1) of this Plan, the
Purchaser, shall transfer the Gifted Amount to the Liquidating Trust for benefit of first, the Holders
of Allowed Plan Carve Out Claims to the extent the Claims Reserve is insufficient to satisfy such
Claims; and second, the Holders of Allowed General Unsecured Claims in Class 4. Upon
satisfaction in full of all Allowed General Unsecured Claims, any remaining amounts in the Gift
Reserve shall be transferred to the Indenture Trustee.

Section 9.05         Liquidating Trust Reserve

        Contemporaneously with the Closing and on the Effective Date, the Debtor, and in the
event of a shortfall in Available Cash as described in Section 6.02 of this Plan, the Purchaser, shall
transfer $38,000 of the Sale Proceeds to establish the Liquidating Trust Reserve, which shall be
used by the Liquidating Trustee to satisfy the reasonable fees and expenses of the Liquidating
Trust, the Liquidating Trustee, and any professionals retained by the Liquidating Trustee. In the
event the reasonable fees and expenses of the Liquidating Trust exceed $38,000, then all such
excess fees and expenses incurred by the Liquidating Trustee in administering this Plan and the
Liquidating Trust, or in any manner connected, incidental or related thereto shall come from
amounts distributable to the appropriate beneficiaries for whose benefit such expenses or
obligations were incurred. In the event the fees and expenses of the Liquidating Trust are less than
$38,000, then any remaining funds in the Liquidating Trust Reserve shall be distributed in
accordance with Section 4.02(e) of this Plan.


CHAPTER 11 PLAN                                                                               Page 38
525296.000003 21854807.14
         Case 19-20063 Document 17 Filed in TXSB on 02/08/19 Page 44 of 64




       All costs and expenses associated with the administration and winding up of the
Liquidating Trust, including the storage of records and documents, shall be paid only from the
funds held the Liquidating Trust Reserve and shall not be charged against any other Liquidating
Trust Assets. In no event shall the Liquidating Trustee be required or permitted to use his or her
personal funds or assets to satisfy obligations of the Liquidating Trust.

Section 9.06         Litigation Proceeds Reserve

        All the Retained Causes of Action Proceeds shall also be deposited in the Litigation
Proceeds Reserve for the benefit of first, the Holders of Allowed Plan Carve Out Claims to the
extent the Claims Reserve is insufficient to satisfy such Claims; and second, the Holders of General
Unsecured Claims in Class 4. Upon satisfaction in full of all Allowed General Unsecured Claims,
all Retained Causes of Action Proceeds shall be for the benefit of Holders of Secured Bond Claims.

                                             ARTICLE X

  EXECUTORY CONTRACTS, UNEXPIRED LEASES, AND OTHER AGREEMENTS

Section 10.01        Assumption/Rejection

        (a)    Assumption of Residence Agreements and Former Residence Agreements.
Pursuant to the Asset Purchase Agreement and the Sale Order, on the Closing Date, the Debtor
shall assume and assign to the Purchaser:

                   (1) the Life Care Residence Agreements of the Life Care Residents occupying the
                       Facility on the Closing Date, with no modification thereto, but only to the
                       extent such Life Care Residence Agreements remain executory pursuant to
                       section 365 of the Bankruptcy Code;

                   (2) the Residence Agreements of the Non-Life Care Residents occupying the
                       Facility on the Closing Date, with no modification thereto, but only to the
                       extent that such agreements remain executory pursuant to section 365 of the
                       Bankruptcy Code; and

                   (3) the Former Residence Agreements of the Former Residents whose occupancy
                       of the Facility terminates before the Closing Date (including Residents who
                       have provided a termination notice prior to the Closing Date) with no
                       modification thereto, to the extent that such Former Residence Agreements
                       remain executory pursuant to Section 365 of the Bankruptcy Code.

       Upon the Debtor’s assumption and assignment to the Purchaser, the Residence Agreements
and the Former Residence Agreements will remain in full force and effect, and the non-debtor
counterparties to such contracts shall retain all of their rights and privileges and have all liabilities
and obligations under their respective Residence Agreement or Former Residence Agreement, as
applicable, including any right to a Refund Claim.

       In accordance with the Bid Procedures, the Debtor will provide notice to the non-debtor
counterparties of its intent to assume and assign the Residence Agreements and Former Residence

CHAPTER 11 PLAN                                                                                  Page 39
525296.000003 21854807.14
         Case 19-20063 Document 17 Filed in TXSB on 02/08/19 Page 45 of 64




Agreements, along with the proposed Cure Costs. Any party taking exception to the assumption
and assignment of the Residence Agreements or Former Residence Agreements shall File a
detailed statement setting forth its reason no less than four (4) days before the Sale Hearing in
accordance with the Bid Procedures Order. The Bankruptcy Court shall determine any dispute as
to the assumption and assignment of any Residence Agreement or Former Residence Agreement
at the Sale Hearing.

       (b)     Assumption of Refund Claims. Pursuant to the Asset Purchase Agreement and
the Sale Order, on the Closing Date, the Purchaser shall assume any and all Refund Claims in
connection with the Residence Agreements and the Former Residence Agreements whether or not
executory as of the Closing Date, with no modification therein.

       (c)     Additional Agreements. In accordance with the Bid Procedures, the Debtor will
provide notice to the non-debtor counterparties of its intent to assume and assign the Assigned
Contracts, along with the proposed Cure Costs. Any party taking exception to the assumption and
assignment of the Assigned Contracts shall File a detailed statement setting forth its reason no less
than four (4) days before the Sale Hearing in accordance with the Bid Procedures Order. The
Bankruptcy Court shall determine any dispute as to the assumption and assignment of any
Assigned Contract at the Sale Hearing.

       On the Effective Date, and to the extent permitted by applicable law, all of the Debtor’s
Additional Agreements will be rejected unless such Additional Agreement: (i) is an Assigned
Contract; (ii) is the subject of a motion to assume Filed on or before the Confirmation Date; or (iii)
has been previously rejected or assumed.

Section 10.02        Cure Amounts

        (a)    Residence Agreements and Former Residence Agreements. Pursuant to the
Asset Purchase Agreement and the Sale Order, the Purchaser shall pay all Cure Costs, if any,
required to assume and assign the Residence Agreements and the Former Residence Agreements
to the Purchaser under sections 365(b)(1)(A) and (B) of the Bankruptcy Code, and the Purchaser
shall be responsible for all post-closing liabilities in connection with the Residence Agreements
and the Former Residence Agreements (the “Resident Agreement Amounts”). In accordance
with the Bid Procedures, the Debtor will provide notice to the non-debtor counterparties of its
intent to assume and assign the Residence Agreements and Former Residence Agreements, along
with the proposed Cure Costs. Any party taking exception to the proposed Cure Costs shall File a
detailed statement setting forth its reason no less than four (4) days before the Sale Hearing in
accordance with the Bid Procedures Order. The Bankruptcy Court shall determine the proper
amount of the Cure Costs at the Sale Hearing. The fixing of the Cure Costs shall constitute the
Debtor’s right to assign the Residence Agreements and the Former Residence Agreements to the
Purchaser under sections 365(c) and (f) of the Bankruptcy Code.

        (b)    Additional Agreements. The Bid Procedures and the Sale Motion contemplate
that Assigned Contracts will be assumed by the Debtor and assigned to the Purchaser pursuant to
the Sale Order and/or the Confirmation Order. In accordance with the Bid Procedures, the Debtor
will provide notice to the non-debtor counterparties of its intent to assume and assign the Assigned
Contracts, along with the proposed Cure Costs. Any party taking exception to the proposed Cure


CHAPTER 11 PLAN                                                                               Page 40
525296.000003 21854807.14
         Case 19-20063 Document 17 Filed in TXSB on 02/08/19 Page 46 of 64




Costs shall File a detailed statement setting forth its reason no less than four (4) days before the
Sale Hearing in accordance with the Bid Procedures Order. The Bankruptcy Court shall determine
the proper amount of the Cure Costs at the Sale Hearing. The fixing of the Cure Costs shall
constitute the Debtor’s right to assign the Assigned Contracts to the Purchaser under Bankruptcy
Code sections 365(c) and (f).

Section 10.03        Assumed Executory Contracts and Unexpired Leases

        Each Assigned Residence Agreement and Assigned Contract will include (a) all
amendments, modifications, supplements, restatements, or other agreements made directly or
indirectly by any agreement, instrument, or other document that in any manner affect such
executory contract or unexpired lease; and (b) with respect to any executory contract or unexpired
lease that relates to the use, ability to acquire, or occupancy of real property, all executory contracts
or unexpired leases and other rights appurtenant to the property, including all easements, licenses,
permits, rights, privileges, immunities, options, rights of first refusal, powers, uses, usufructs,
reciprocal easement agreements, vaults, tunnel or bridge agreements or franchises, and any other
equity interests in real estate or rights in rem related to such premises, unless any of the foregoing
agreements have been rejected pursuant to an order of the Bankruptcy Court or are the subject of
a motion to reject Filed on or before the Confirmation Date.

        Amendments, modifications, supplements, and restatements to executory contracts and
unexpired leases that have been executed by the Debtor during its chapter 11 Case shall not be
deemed to alter the pre-petition nature of the executory contract or unexpired lease, or the validity,
priority, or amount of any Claims that may arise in connection therewith.

Section 10.04        Insurance Policies

       All insurance policies to which the Debtor has any rights as of the date of the Confirmation
Order shall be deemed and treated as executory contracts assumed and assigned to the Liquidating
Trust.

Section 10.05        Pass-through

        Except as otherwise provided in this Plan, any rights or arrangements necessary or useful
to the administration of the Liquidating Trust but not otherwise addressed as a Claim or Interest,
and other executory contracts not assumable under Bankruptcy Code section 365(c), shall, in the
absence of any other treatment under this Plan, the Asset Purchase Agreement, the Sale Order
and/or the Confirmation Order, be passed through the chapter 11 Case for the benefit of the
Liquidating Trust and the counterparty unaltered and unaffected by the chapter 11 Case.

Section 10.06        Claims Based on Rejection of Executory Contracts and Unexpired Leases

        Unless otherwise provided by a Bankruptcy Court order, any Proofs of Claim asserting
Claims arising from the rejection of the Debtor’s executory contracts and unexpired leases
pursuant to this Plan or otherwise must be Filed no later than thirty (30) days after the later of the
Effective Date or the date a Final Order is entered granting the rejection. Any Proofs of Claim
arising from the rejection of the Debtor’s executory contracts or unexpired leases that are not
timely Filed shall be disallowed automatically, forever barred from assertion, and shall not be

CHAPTER 11 PLAN                                                                                  Page 41
525296.000003 21854807.14
         Case 19-20063 Document 17 Filed in TXSB on 02/08/19 Page 47 of 64




enforceable against the Debtor or the Liquidating Trust without the need for any objection by any
Person or further notice to or action, order, or approval of the Bankruptcy Court, and any Claim
arising out of the rejection of the executory contract or unexpired lease shall be deemed fully
satisfied, released, and discharged, notwithstanding anything in the Bankruptcy Schedules or a
Proof of Claim to the contrary. All Allowed Claims arising from the rejection of the Debtor’s
executory contracts and unexpired leases shall be classified as General Unsecured Claims and shall
be treated in accordance with the particular provisions of this Plan; provided however, if the Holder
of an Allowed Claim for rejection damages has an unavoidable security interest in any Collateral
to secure obligations under such rejected executory contract or unexpired lease, the Allowed Claim
for rejection damages shall be treated as an Other Secured Claim to the extent of the value of such
Holder’s interest in the Collateral, with the deficiency, if any, treated as a General Unsecured
Claim.

Section 10.07        Reservation of Rights

        Nothing contained in this Plan shall constitute an admission by the Debtor that any such
Residence Agreement or Assigned Contract is in fact an executory contract or unexpired lease or
that the Debtor has any liability thereunder. If there is a dispute regarding whether a contract or
lease is or was executory or unexpired at the time of assumption or rejection, the Debtor or the
Liquidating Trustee, as applicable, shall have thirty (30) days following entry of a Final Order
resolving such dispute to alter and to provide appropriate treatment of such contract or lease.

Section 10.08        Nonoccurrence of Effective Date

        In the event that the Effective Date does not occur, the Bankruptcy Court shall retain
jurisdiction with respect to any request by the Debtor to extend the deadline for assuming or
rejecting executory contracts and unexpired leases pursuant to section 365(d)(4) of the Bankruptcy
Code.

                                             ARTICLE XI

                PROCEDURES FOR RESOLVING DISPUTED, CONTINGENT,
                          AND UNLIQUIDATED CLAIMS

Section 11.01        Expunging of Certain Claims

        Except as otherwise provided by a Bankruptcy Court order, all Claims marked or otherwise
Scheduled as contingent, unliquidated or disputed on the Bankruptcy Schedules and for which no
Proof of Claim has been timely filed, shall be deemed Disallowed Claims and such Claims shall
be expunged as of the Bar Date without the necessity of filing a Claim objection and without
further notice to, or action, order or approval of the Bankruptcy Court.

Section 11.02        Objections to Claims

        (a)    Authority. The Debtor or the Liquidating Trustee (as applicable) shall have the
exclusive authority to File, settle, compromise, withdraw, or litigate to judgment any objections to
Claims. Except as set forth above, from and after the Effective Date, the Liquidating Trustee may
settle or compromise any Disputed Claim without approval of the Bankruptcy Court. Except as

CHAPTER 11 PLAN                                                                              Page 42
525296.000003 21854807.14
         Case 19-20063 Document 17 Filed in TXSB on 02/08/19 Page 48 of 64




set forth above, the Liquidating Trustee also shall have the right to resolve any Disputed Claim
outside the Bankruptcy Court under applicable governing law.

        (b)    Objection Deadline. As soon as practicable, but no later than the Claims Objection
Deadline, the Debtor or the Liquidating Trustee (as applicable) may File objections with the
Bankruptcy Court and serve such objections on the Creditors holding the Claims to which such
objections are made. Nothing contained herein, however, shall limit the right of the Debtor or the
Liquidating Trustee to object to Claims, if any, Filed or amended after the Claims Objection
Deadline. The Claims Objection Deadline may be extended by the Bankruptcy Court upon motion
by the Debtor or the Liquidating Trustee, as the case may be.

Section 11.03        Estimation of Claims

       The Liquidating Trustee may at any time request that the Bankruptcy Court estimate any
such Disputed Claim pursuant to Bankruptcy Code section 502(c), regardless of whether the
Liquidating Trustee or the Debtor have previously objected to such Claim or whether the
Bankruptcy Court has ruled on any objection, and the Bankruptcy Court will retain jurisdiction to
estimate any Claim at any time during litigation concerning any objection to any Claim, including
during the pendency of any appeal related to any such objection. In the event the Bankruptcy
Court estimates any Disputed Claim, that estimated amount will constitute the maximum limitation
on such Claim, as determined by the Bankruptcy Court and the Liquidating Trustee may elect to
pursue any supplemental proceedings to object to any ultimate payment on such Claim. All of the
aforementioned objection, estimation and resolution procedures are cumulative and are not
necessarily exclusive of one another.

Section 11.04        No Distributions Pending Allowance

       Notwithstanding any other provision of this Plan, no payments or distributions shall be
made with respect to all or any portion of a Disputed Claim unless and until all objections to such
Disputed Claim have been settled or withdrawn or have been determined by Final Order, and the
Disputed Claim, or some portion thereof, has become an Allowed Claim.

Section 11.05        Distributions After Allowance

        The Liquidating Trustee shall make payments and distributions from the appropriate
Distribution Reserve Account to each Holder of a Disputed Claim that has become an Allowed
Claim in accordance with the provisions of this Plan governing the class of Claims to which such
Holder belongs. As soon as reasonably practicable after the date that the order or judgment of the
Bankruptcy Court allowing all or part of any Disputed Claim becomes a Final Order, the
Liquidating Trustee shall distribute to the Holder of such Claim the distribution (if any) that would
have been made to such Holder on the Distribution Date had such Allowed Claim been allowed
on the Distribution Date. After a Disputed Claim is Allowed or otherwise resolved, the excess
Cash or other property that was reserved on account of such Disputed Claim, if any, shall become
a Liquidating Trust Asset for the benefit of other Allowed Claims of the Class or Classes for which
the distribution reserve was created.




CHAPTER 11 PLAN                                                                              Page 43
525296.000003 21854807.14
         Case 19-20063 Document 17 Filed in TXSB on 02/08/19 Page 49 of 64




Section 11.06        Reduction of Claims

        Notwithstanding the contents of the Bankruptcy Schedules or the Bankruptcy SOFAs,
Claims listed therein as undisputed, liquidated and not contingent shall be reduced by the amount,
if any, that was paid by the Debtor before the Effective Date, including pursuant to any order of
the Bankruptcy Court. To the extent such payments are not reflected in the Bankruptcy Schedules
or the Bankruptcy SOFAs, such Bankruptcy Schedules and Bankruptcy SOFAs will be deemed
amended and reduced to reflect that such payments were made. Nothing in this Plan shall preclude
the Liquidating Trustee from paying Claims that the Debtor was authorized to pay pursuant to any
Final Order entered by the Bankruptcy Court before the Effective Date.

                                           ARTICLE XII

                            CONDITIONS PRECEDENT TO CONFIRMATION
                               AND CONSUMMATION OF THIS PLAN

Section 12.01        Conditions Precedent to Confirmation

       The following are conditions precedent to the occurrence of Confirmation, each of which
must be satisfied or waived in accordance with the terms of this Plan:

       (1)    The Bankruptcy Court shall have entered an order, in form and substance
reasonably acceptable to the Debtor, approving the adequacy of the Disclosure Statement, and
such Order shall have become a Final Order.

        (2)     The Confirmation Order approving and confirming this Plan, as such Plan may have
been modified, amended or supplemented, shall be in form and substance reasonably acceptable
to the Debtor, the Indenture Trustee and the Purchaser.

        (3)     If the Purchaser purchases the Acquired Property pursuant to a Sale Order, the
Bankruptcy Court shall have entered the Sale Order in form and substance reasonably acceptable
to the Debtor, the Indenture Trustee, and the Purchaser.

       (4)    There shall be no default or Event of Default (as defined in the DIP Orders) under
the DIP Orders or the DIP Facility Loan Agreement.

Section 12.02        Occurrence of the Effective Date

      The following are conditions precedent to the occurrence of the Effective Date, each of
which must be satisfied or waived in accordance with the terms below:

        (1)    The Confirmation Order shall have been entered in form and substance reasonably
acceptable to the Debtor, Indenture Trustee, and the Purchaser, and such Order shall have become
a Final Order.

       (2)    If the Purchaser purchases the Acquired Property pursuant to a Sale Order, the Sale
Order shall have been entered in form and substance reasonably acceptable to the Debtor, the
Indenture Trustee, and the Purchaser and such order shall have become a Final Order.

CHAPTER 11 PLAN                                                                            Page 44
525296.000003 21854807.14
         Case 19-20063 Document 17 Filed in TXSB on 02/08/19 Page 50 of 64




        (3)     The Purchaser shall have provided written evidence satisfactory to the Debtor and
the Indenture Trustee that simultaneous with the occurrence of the Effective Date, the Purchaser
is prepared to close the Transaction.

         (4)       The Closing shall have occurred pursuant to the Asset Purchase Agreement.

       (5)     The Liquidating Trust Agreement shall have been fully executed in form and
substance reasonably acceptable to the Debtor and the Indenture Trustee.

        (6)     There shall not be in effect any (i) order entered by any court of any competent
jurisdiction; (ii) any order, opinion, ruling or other decision entered by any administrative or
governmental entity or (iii) applicable law, staying, restraining, enjoining or otherwise prohibiting
or making illegal the consummation of any of the Transaction(s) contemplated by this Plan.

Section 12.03        Substantial Consummation

      On the Effective Date, this Plan shall be deemed to be substantially consummated under
Bankruptcy Code sections 1101 and 1127(b).

Section 12.04        Waiver of Conditions

       Each of the conditions set forth above may be waived in whole or in part by the Debtor
with the prior written consent of the Indenture Trustee (and the Purchaser, if applicable), which
consent shall not be unreasonably withheld. The failure to satisfy or waive any condition to
Confirmation or the Effective Date may be asserted by the Debtor or the Indenture Trustee
regardless of the circumstances giving rise to the failure of such condition to be satisfied.

Section 12.05        Revocation, Withdrawal, or Non-Consummation

        The Debtor reserves the right to revoke or withdraw this Plan at any time before the
Confirmation Date and to File subsequent plans of reorganization. For each revoked or withdrawn
plan, or if Confirmation or Consummation of any plan does not occur, then, with respect to any
such revoked or withdrawn Plan, (a) the Plan shall be null and void in all respects; (b) any
settlement or compromise embodied in the Plan (including the fixing, allowance or limiting to an
amount certain of any Claim or Interests or Class of Claims or Interests), unless otherwise agreed
to by the Debtor and any counterparty to such settlement or compromise, and any document or
agreement executed pursuant to the Plan, shall be deemed null and void; and (c) nothing contained
in the Plan, and no acts taken in preparation for Consummation of the Plan, shall (i) constitute or
be deemed to constitute a waiver or release of any Claims by or against, or any Interests in, the
Debtor or any other Person, (ii) prejudice in any manner the rights of the Debtor or any Person in
any further proceedings involving the Debtor; or (iii) constitute an admission of any sort by the
Debtor or any other Person.




CHAPTER 11 PLAN                                                                              Page 45
525296.000003 21854807.14
         Case 19-20063 Document 17 Filed in TXSB on 02/08/19 Page 51 of 64




                                         ARTICLE XIII

                            AMENDMENTS AND MODIFICATIONS

        The Debtor may alter, amend, or modify this Plan, the Plan Documents, or any Exhibits
thereto under Bankruptcy Code section 1127(a) at any time before the Confirmation Date;
provided, however, that where this Plan requires a document to be acceptable to, consented to,
agreed to or otherwise satisfactory to Indenture Trustee or the Purchaser, the Debtor may not
modify such document without the written consent of Indenture Trustee or the Purchaser, as
applicable. Further, if any amendment, modification or supplement to this Plan (including the Plan
Supplement or a modification described herein) or any Exhibit hereto or thereto is made without
the prior written consent of the Indenture Trustee, then notwithstanding any other agreement to
the contrary, the Indenture Trustee shall have no obligation to support, or take any actions in
support of, this Plan. After the Confirmation Date and before “substantial consummation” of this
Plan, as defined in Bankruptcy Code section 1101(2), the Debtor may, under Bankruptcy Code
section 1127(b), institute proceedings in the Bankruptcy Court to remedy any defect or omission
or reconcile any inconsistencies in this Plan, the Disclosure Statement, the Sale Order, Bid
Procedures and Sale Order, or the Confirmation Order, and such matters as may be necessary to
carry out the purposes and effects of this Plan, so long as such proceedings do not (a) materially
adversely affect the treatment of Holders of Claims or Interests under this Plan or (b) modify any
provision of the Asset Purchase Agreement or any of the Purchaser’s rights thereunder; provided,
however, that prior notice of such proceedings shall be served in accordance with the Bankruptcy
Rules or order of the Bankruptcy Court.

                                         ARTICLE XIV

                              RETENTION OF JURISDICTION

        Under Bankruptcy Code sections 105(a) and 1142, and notwithstanding entry of the
Confirmation Order and occurrence of the Effective Date, the Bankruptcy Court shall retain
exclusive jurisdiction over all matters arising out of, or related to, the chapter 11 Case and this
Plan to the fullest extent permitted by law, including, among other things, jurisdiction to:

       (a)     Allow, disallow, determine, liquidate, classify, estimate or establish the priority or
Secured or unsecured status of any Claim or Interest, including the resolution of any request for
payment of any Administrative Claim and the resolution of any objections to the Secured or
unsecured status, priority, amount or allowance of Claims or Interests;

        (b)    Hear and determine all applications for compensation and reimbursement of
expenses of Professionals under Bankruptcy Code sections 327, 328, 330, 331, 503(b), 1103 or
1129(a)(4); provided, however, that from and after the Effective Date, the payment of fees and
expenses of professionals retained by the Debtor and/or the Liquidating Trustee shall be made in
the ordinary course of business and shall not be subject to the approval of the Bankruptcy Court
except as otherwise set forth in this Plan;

       (c)    Hear and determine all matters with respect to the assumption or rejection of any
executory contract or unexpired lease to which the Debtor is a party or with respect to which the


CHAPTER 11 PLAN                                                                              Page 46
525296.000003 21854807.14
         Case 19-20063 Document 17 Filed in TXSB on 02/08/19 Page 52 of 64




Debtor may be liable, including, if necessary, the nature or amount of any required cure or the
liquidating of any Claims arising therefrom;

       (d)      Hear and determine any and all adversary proceedings, motions, applications, and
contested or litigated matters arising out of, under, or related to, the chapter 11 Case;

        (e)   Enter and enforce such orders as may be necessary or appropriate to execute,
implement, or consummate the provisions of this Plan and all contracts, instruments, releases, and
other agreements or documents created in connection with this Plan, the Disclosure Statement, the
Sale Order and/or the Confirmation Order;

      (f)     Hear and determine disputes arising in connection with the interpretation,
implementation, Consummation, or enforcement of this Plan, including disputes arising under
agreements, documents or instruments executed in connection with this Plan;

       (g)    Consider any modifications of this Plan, cure any defect or omission, or reconcile
any inconsistency in any order of the Bankruptcy Court, including, without limitation, the
Confirmation Order;

      (h)    Issue injunctions, enter and implement other orders, or take such other actions as
may be necessary or appropriate to restrain interference by any entity with implementation,
Consummation, or enforcement of this Plan, the Sale Order and/or the Confirmation Order;

       (i)    Enter and implement such orders as may be necessary or appropriate if the
Confirmation Order is for any reason reversed, stayed, revoked, modified, or vacated;

       (j)     Hear and determine any matters arising in connection with or relating to this Plan,
the Disclosure Statement, the Sale Order and/or the Confirmation Order, the Asset Purchase
Agreement, the Liquidating Trust Agreement or any other contract, instrument, release, or other
agreement or document created in connection with this Plan, the Disclosure Statement, the Sale
Order and/or the Confirmation Order;

       (k)    Hear and determine any disputes regarding the interpretation or implementation of
the Asset Purchase Agreement;

        (l)    Enforce all orders, judgments, injunctions, releases, exculpations, indemnifications
and rulings entered in connection with the chapter 11 Case or pursuant to this Plan;

         (m)       Recover all assets of the Debtor and property of the Estate, wherever located;

       (n)    Hear and determine matters concerning state, local, and federal taxes in accordance
with Bankruptcy Code sections 346, 505, and 1146;

        (o)     Hear and determine all disputes involving the existence, nature, or scope of any
releases or injunctions granted in this Plan;

       (p)    Hear and determine such other matters as may be provided in the Confirmation
Order or as may be authorized under, or not inconsistent with, provisions of the Bankruptcy Code;


CHAPTER 11 PLAN                                                                                Page 47
525296.000003 21854807.14
         Case 19-20063 Document 17 Filed in TXSB on 02/08/19 Page 53 of 64




         (q)       Enter an order or final decree concluding or closing the chapter 11 Case; and

         (r)       Enforce all orders previously entered by the Bankruptcy Court.

                                              ARTICLE XV

                     EFFECT OF THIS PLAN ON CLAIMS AND INTERESTS

Section 15.01        Compromise and Settlements

        Except for those Causes of Action transferred to the Liquidating Trust, pursuant to
Bankruptcy Code section 363 and Bankruptcy Rule 9019, and in consideration for the
classification, distribution and other benefits provided under this Plan, the provisions of this Plan
shall constitute a good faith compromise and settlement of all Claims, Interests and controversies
resolved pursuant to this Plan, including, without limitation, all Claims arising before the Petition
Date, whether known or unknown, foreseen or unforeseen, asserted or unasserted, arising out of,
relating to or in connection with the business or affairs of, or transactions with, the Debtor. The
entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval of each of the
foregoing compromises or settlements, and all other compromises and settlements provided for in
this Plan, and the Bankruptcy Court’s findings shall constitute its determination that such
compromises and settlements are in the best interests of the Debtor, the Estate, Creditors and other
parties in interest, and are fair, equitable and within the range of reasonableness.

Section 15.02        Satisfaction of Claims

        The rights afforded in this Plan and the treatment of all Claims and Interests herein shall
be in exchange for and in complete satisfaction, discharge, and release of all Claims and Interests
of any nature whatsoever against the Debtor or its Estate, assets, properties, or interests in property.
The treatment set forth in this Plan is in full and complete satisfaction of the legal, contractual, and
equitable rights that each Person holding a Claim or an Interest may have in or against the Debtor
or the Debtor’s Estate. This treatment supersedes and replaces any agreements or rights that any
Person may have in or against the Debtor, the Estate, or their respective property. Except as
otherwise provided in this Plan, the Sale Order and/or the Confirmation Order, on the Effective
Date, all Claims against and Interests in the Debtor shall be satisfied and released in full. Neither
the Debtor nor its Affiliates, shall be responsible for any pre-Effective Date obligations of the
Debtor, except those expressly assumed by the Debtor and not assigned to the Purchaser. Except
as otherwise provided in this Plan, the Sale Order and/or the Confirmation Order, all Persons and
Entities shall be precluded and forever barred from asserting against the Debtor and its Affiliates,
its successors or assigns, or its Estate, assets, properties, or interests in property any event,
occurrence, condition, thing, or other or further Claims or Causes of Action based upon any act,
omission, transaction, or other activity of any kind or nature that occurred or came into existence
before the Effective Date, whether or not the facts of or legal bases therefore were known or existed
before the Effective Date.

Section 15.03        Releases

       (a)    Releases by Debtor and Estate. Pursuant to section 1123(b) of the Bankruptcy
Code, and except as otherwise expressly provided in this Plan, the Asset Purchase Agreement, the

CHAPTER 11 PLAN                                                                                 Page 48
525296.000003 21854807.14
         Case 19-20063 Document 17 Filed in TXSB on 02/08/19 Page 54 of 64




Sale Order and/or the Confirmation Order, for good and valuable consideration, including the
service of the Released Parties to facilitate the expeditious formulation and implementation of the
Plan and the consummation of the transactions contemplated by the Plan, on the Effective Date,
for good and valuable consideration, to the fullest extent permissible under applicable law, the
Debtor, on its own behalf and as representative of its Estate, and each of its respective Related
Persons, shall, and shall be deemed to, completely and forever release, waive, void, and extinguish
unconditionally, each and all of the Released Parties of and from any and all Claims, Causes of
Action (including any Avoidance Actions), any and all other obligations, suits, judgments,
damages, debts, rights, remedies, Causes of Action and liabilities of any nature whatsoever, and
any and all Interests or other rights of a Holder of an equity security or other ownership interest,
whether liquidated or unliquidated, fixed or contingent, matured or unmatured, known or
unknown, foreseen or unforeseen, then existing or thereafter arising, in law, equity or otherwise
that are or may be based in whole or part on any act, omission, transaction, event or other
circumstance taking place or existing on or before the Effective Date (including before the Petition
Date) in connection with or related to the Debtor, or its respective assets, operations, finances,
property and Estate, the chapter 11 Case or the negotiation, formulation or preparation of the Plan,
the Disclosure Statement, any Plan Supplement or related agreements, instruments or other
documents, the Asset Purchase Agreement, the DIP Facility, the Disclosure Statement or the
Transaction that may or could have been be asserted by or on behalf of the Debtor, or its Estate.

        (b)     Release of and by Purchaser. On and after the Effective Date, the Purchaser shall
be deemed to have conclusively, absolutely, unconditionally, irrevocably, and forever, released
(i) the Debtor; (ii) the Debtor’s current and former directors, managers, officers, employees,
attorneys, and other representatives, in their capacities as such; (iii) legal, financial and
restructuring advisors of the Debtor; and (iv) the Liquidating Trust, from any and all Claims,
interest, obligations, rights, suits, damages, losses, costs and expenses, actions, Causes of Action,
remedies, and liabilities of any kind or character whatsoever, including any derivative capital
claims asserted or assertable against the Debtor, its Estate, and the Liquidating Trust whether
known or unknown, foreseen or unforeseen, liquidated or unliquidated, suspected or unsuspected,
matured or unmatured, fixed or contingent, in law, equity, or otherwise that the Purchaser, or any
Entity claiming by or through the Purchaser now has or hereafter can, shall or may have, or
otherwise would have been legally entitled to assert in their own right (whether individually or
collectively) or on behalf of the Holder of any Claim or Interest or any other Entity, through the
Closing, save and except any Claims and/or continuing obligations under, in connection with or
relating to Asset Purchase Agreement, the Sale Order, and/or the Confirmation Order.

         On or after the Effective Date, the Debtor, on behalf of itself and its subsidiaries and
affiliates (including the Liquidating Trust) shall be deemed to have conclusively, absolutely,
unconditionally, irrevocably, and forever, released (i) the Purchaser, (ii) the Purchaser’s current
and former directors, managers, officers, employees, attorneys, and other representatives, in their
capacities as such; and (iii) legal and financial advisors of the Purchaser, from any and all Claims,
interests, obligations, rights, suits, damages, losses, costs and expenses, actions, Causes of Action,
remedies, and liabilities of any kind or character whatsoever, whether known or unknown, foreseen
or unforeseen, liquidated or unliquidated, suspected or unsuspected, matured or unmatured, fixed
or contingent, in law, equity, or otherwise, that the Debtor, its subsidiaries and affiliates (including
the Liquidating Trust) or any Entity claiming by or through the Debtor or its subsidiaries and
affiliates ever had, now has or hereafter can, shall or may have, or otherwise be legally entitled to

CHAPTER 11 PLAN                                                                                 Page 49
525296.000003 21854807.14
         Case 19-20063 Document 17 Filed in TXSB on 02/08/19 Page 55 of 64




assert in their own right (whether individually or collectively) or on behalf of the Holder of any
Claim or Interest or other Entity, through the Closing, save and except and/or continuing
obligations under, in connection with or relating to the Asset Purchase Agreement, the Sale Order,
and/or the Confirmation Order.

        (c)    Releases by Holders of Claims and Interests. Pursuant to section 1123(b) of
the Bankruptcy Code, and except as otherwise expressly provided in this Plan, the Sale
Order and/or the Confirmation Order, for good and valuable consideration, including the
service of the Released Parties to facilitate the expeditious formulation and implementation
of the Plan and the consummation of the transactions contemplated by the Plan, on the
Effective Date, for good and valuable consideration, to the fullest extent permissible under
applicable law, each Person that (i) has held, currently holds or may hold a Claim or any
other obligation, suit, judgment, damages, debt, right, remedy, Cause of Action or liability
of any nature whatsoever, or any Interest, or other right of a Holder of an equity security or
other ownership interest that is terminated; and (ii) marks the “CONSENT TO
RELEASES” box on the Ballot shall, and shall be deemed to completely and forever release,
waive, void, and extinguish unconditionally each and all of the Released Parties of and from
any and all Claims, any and all other obligations, suits, judgments, damages, debts, rights,
remedies, Causes of Action and liabilities of any nature whatsoever (including, without
limitation, those arising under the Bankruptcy Code), and any and all Interests or other
rights of a Holder of an equity security or other ownership interest, whether liquidated or
unliquidated, fixed or contingent, matured or unmatured, known or unknown, foreseen or
unforeseen, then existing or thereafter arising, in law, equity or otherwise that are or may
be based in whole or part on any act, omission, transaction, event or other circumstance
taking place or existing on or before the Effective Date (including before the Petition Date)
in connection with or related to the Debtor, or its respective assets, operations, finances,
property and Estate, the chapter 11 Case, or the negotiation, formulation or preparation of
the Plan, the Disclosure Statement, any Plan Supplement or related agreements, instruments
or other documents, the Asset Purchase Agreement, the DIP Facility, the Disclosure
Statement or the Transaction. Notwithstanding the foregoing or any other provision herein,
no Released Party shall be released from any acts constituting criminal conduct, willful
misconduct fraud, or gross negligence.

        (d)     Injunction Related to Releases. Except as provided in this Plan, the Asset
Purchase Agreement, the Sale Order and/or the Confirmation Order, as of the Effective
Date, (i) all Persons that hold, have held, or may hold a Claim or any other obligation, suit,
judgment, damages, debt, right, remedy, Causes of Action or liability of any nature
whatsoever, or any Interest or other right of a Holder of an equity security or other
ownership interest, relating to the Debtor or its assets, property and Estate, that is released
pursuant to this Plan, (ii) all other parties in interest, and (iii) each of the Related Persons of
each of the foregoing entities, are, and shall be, permanently, forever and completely stayed,
restrained, prohibited, barred and enjoined from taking any of the following actions,
whether directly or indirectly, derivatively or otherwise, on account of or based on the
subject matter of such released or enjoined Claims or other obligations, suits, judgments,
damages, debts, rights, remedies, Causes of Action or liabilities, and of all Interests or other
rights of a Holder of an equity security or other ownership interest: (i) commencing,
conducting or continuing in any manner, directly or indirectly, any suit, action or other

CHAPTER 11 PLAN                                                                            Page 50
525296.000003 21854807.14
         Case 19-20063 Document 17 Filed in TXSB on 02/08/19 Page 56 of 64




proceeding (including, without limitation, any judicial, arbitral, administrative or other
proceeding) in any forum; (ii) enforcing, attaching (including, without limitation, any
prejudgment attachment), collecting, or in any way seeking to recover any judgment, award,
decree, or other order; (iii) creating, perfecting or in any way enforcing in any matter,
directly or indirectly, any Lien; (iv) commencing or continuing in any manner, in any place
of any judicial, arbitration or administrative proceeding in any forum, that does not comply
with or is inconsistent with the provisions of this Plan, the Sale Order and/or the
Confirmation Order.

       (e)     Deemed Consent. Each Person that has submitted a Ballot and marks the
“CONSENT TO RELEASES” box on the Ballot shall, and shall be deemed, to the fullest extent
permitted by applicable law, to have specifically consented to the releases set forth in this Section
15.03.

        (f)    Plan Obligations. Notwithstanding the foregoing, nothing in this Section shall
release any Released Party or other Person from its respective rights and obligations under this
Plan or the Confirmation Order.

Section 15.04        Exculpation

        The Released Parties SHALL NOT BE LIABLE FOR ANY Cause of Action arising in
connection with or out of the administration of the chapter 11 Case, the planning of the chapter 11
Case, the formulation, negotiation or implementation of this Plan, the good faith solicitation of
acceptances of this Plan in accordance with Bankruptcy Code section 1125(e), pursuit of
Confirmation of this Plan, the Consummation of this Plan, or the administration of this Plan or the
Acquired Property to be sold pursuant to the Asset Purchase Agreement or to be distributed under
this Plan, except for gross negligence or willful misconduct as determined by a Final Order of the
Bankruptcy Court. All Holders of Claims and Interests are enjoined from asserting or prosecuting
any Claim or Cause of Action against any protected Person as to which such Released Party has
been exculpated from liability pursuant to the preceding sentence.

Section 15.05        Permanent Injunction

       As of the Effective Date, in each case whether or not: (i) a Proof of Claim or Interest based
upon such debt, right, Claim, or Interest is Filed or deemed Filed pursuant to Bankruptcy Code
section 501; (ii) a Claim or Interest based upon such Claim, debt, right, or Interest is Allowed
pursuant to Bankruptcy Code section 502; or (iii) the Holder of such a Claim or Interest has
accepted this Plan, and in order to, inter alia, preserve and promote the settlements contemplated
by and provided for in this Plan, except as otherwise expressly provided in this Plan, the Asset
Purchase Agreement, the Sale Order and/or the Confirmation Order, all Persons and any Person
claiming by or through them, which have held or asserted, which currently hold or assert or which
may hold or assert any Claims or any other obligations, suits, judgments, damages, debts, rights,
remedies, Causes of Action or liabilities of any nature whatsoever, and all Interests, or other rights
of a Holder of an equity security or other ownership interest, against any of the Released Parties
based upon, attributable to, arising out of or relating to any Claim against or Interest in the Debtor,
whenever and wherever arising or asserted, whether in the U.S. or anywhere else in the world,
whether sounding in tort, contract, warranty or any other theory of law, equity or admiralty shall


CHAPTER 11 PLAN                                                                                Page 51
525296.000003 21854807.14
         Case 19-20063 Document 17 Filed in TXSB on 02/08/19 Page 57 of 64




be, and shall be deemed to be, permanently stayed, restrained and enjoined from taking any action
against any of the Released Parties, and/or their successors and assigns, for the purpose of directly
or indirectly collecting, recovering or receiving any payment or recovery with respect to any such
Claims or other obligations, suits, judgments, damages, debts, rights, remedies, Causes of Action
or liabilities, and all Interests or other rights of a Holder of an equity security or other ownership
interest, arising before the Effective Date (including before the Petition Date), including, but not
limited to:

                   (i)      commencing or continuing in any manner any action or other
                            proceeding of any kind with respect to any such Claims or other
                            obligations, suits, judgments, damages, debts, rights, remedies, Causes
                            of Action or liabilities, and all Interests, or other rights of a Holder of
                            an equity security or other ownership interest, against any of the
                            Released Parties or the assets or property of any Released Party;

                   (ii)     enforcing, attaching, collecting or recovering, by any manner or means,
                            any judgment, award, decree or order against any of the Released
                            Parties or the assets or property of any Released Party with respect to
                            any such Claims or other obligations, suits, judgments, damages, debts,
                            rights, remedies, Causes of Action or liabilities, and all Interests or
                            other rights of a Holder of an equity security or other ownership
                            interest;

                   (iii)    creating, perfecting or enforcing any Lien of any kind against any of
                            the Released Parties or the assets or property of any Released Party
                            with respect to any such Claims or other obligations, suits, judgments,
                            damages, debts, rights, remedies, Causes of Action or liabilities, and all
                            Interests or other rights of a Holder of an equity security or other
                            ownership interest;

                   (iv)     except as otherwise expressly provided in this Plan, the Sale Order
                            and/or the Confirmation Order, asserting, implementing or
                            effectuating any setoff, right of subrogation, indemnity, contribution or
                            recoupment of any kind against any obligation due to any of the
                            Released Parties or against the property of any Released Party with
                            respect to any such Claims or other obligations, suits, judgments,
                            damages, debts, rights, remedies, Causes of Action or liabilities, and all
                            Interests or other rights of a Holder of an equity security or other
                            ownership interest; and

                   (v)      taking any act, in any manner, in any place whatsoever, that does not
                            conform to, or comply with, the provisions of this Plan, the Plan
                            Supplement, the Sale Order and/ or the Confirmation Order relating
                            to such Claims or other obligations, suits, judgments, damages, debts,
                            rights, remedies, Causes of Action or liabilities, and all Interests or
                            other rights of a Holder of an equity security or other ownership
                            interest.


CHAPTER 11 PLAN                                                                                 Page 52
525296.000003 21854807.14
         Case 19-20063 Document 17 Filed in TXSB on 02/08/19 Page 58 of 64




        (a)    No Waiver. Notwithstanding anything to the contrary contained in this Plan, the
releases and injunctions set forth in this Plan shall not, and shall not be deemed to, limit, abridge
or otherwise affect the rights of the Liquidating Trust, or the Purchaser to enforce, sue on, settle
or compromise the rights, Claims and other matters expressly retained by the Liquidating Trust or
the Purchaser pursuant to this Plan or the Asset Purchase Agreement, the Sale Order and/or the
Confirmation Order.

        (b)     Bankruptcy Rule 3016 Compliance. The Debtor’s compliance with the formal
requirements of Bankruptcy Rule 3016(c) shall not constitute an admission that this Plan provides
for an injunction against conduct not otherwise enjoined under the Bankruptcy Code.

        (c)    Integral to Plan. Each of the injunctions provided herein is an integral part of this
Plan and is essential to its implementation. Each of the Released Parties and any other Persons
protected by the injunctions set forth herein shall have the right to independently seek the
enforcement of such injunctions.

Section 15.06        Setoffs

        Except as otherwise expressly provided for in this Plan, the Sale Order and/or the
Confirmation Order pursuant to the Bankruptcy Code (including Bankruptcy Code section 553),
applicable non-bankruptcy law, or as may be agreed to by the Holder of a Claim or Interest, the
Debtor may setoff against any Allowed Claim or Interest and the distributions to be made pursuant
to this Plan on account of such Allowed Claim or Interest (before such distribution is made), any
Claims, rights, and Causes of Action of any nature that such Debtor may hold against the Holder
of such Allowed Claim or Interest, to the extent such Claims, rights, or Causes of Action against
such Holder have not been otherwise compromised or settled on or before the Effective Date
(whether pursuant to this Plan or otherwise); provided, however, that neither the failure to effect
such a setoff nor the allowance of any Claim or Interest pursuant to this Plan shall constitute a
waiver or release by the Debtor of any such Claims, rights, and Causes of Action that the Debtor
may possess against such Holder. In no event shall any Holder of Claims or Interests be entitled
to setoff or offset any Claim or Interest against any Claim, right, or Cause of Action of the Debtor
or its successors or assigns unless such Holder has Filed a motion with the Bankruptcy Court
requesting the authority to perform such setoff within thirty (30) days of the Effective Date, and
notwithstanding any indication in any Proof of Claim or Interest or otherwise that such Holder
asserts, has, or intends to preserve any right of setoff or offset pursuant to Bankruptcy Code section
553 or otherwise. Failure by a Holder of Claims or Interests to assert the right to setoff or
recoupment within this thirty (30) period shall result in a permanent waiver of the right to
setoff by the Holder and the Claim will no longer be enforceable against the Debtor, its
successors or assigns.

Section 15.07        Recoupment

        Except as provided in this Plan, the Sale Order and/or the Confirmation Order any Holder
of a Claim or Interest shall not be entitled to recoup any Claim or Interest against any Claim, right,
or Cause of Action of the Debtor unless such Holder actually has performed such recoupment and
provided notice thereof in writing to the Debtor within thirty (30) days of the Effective Date,
notwithstanding any indication in any Proof of Claim or Interest or otherwise that such Holder


CHAPTER 11 PLAN                                                                               Page 53
525296.000003 21854807.14
         Case 19-20063 Document 17 Filed in TXSB on 02/08/19 Page 59 of 64




asserts, has, or intends to preserve any right of recoupment. Failure by a Holder of Claims or
Interests to assert the right to recoupment within this thirty (30) period shall result in a
permanent waiver of the right to setoff or recoupment by the Holder and the Claim will no
longer be enforceable against the Debtor, its successors or assigns.

Section 15.08        Release of Liens

        Except as otherwise provided in this Plan or in any contract, instrument, release, or other
agreement or document created pursuant to this Plan, on the Effective Date and concurrently with
the applicable distributions made pursuant to this Plan and, in the case of a Secured Claim,
satisfaction in full of the portion of the Secured Claim that is Allowed as of the Effective Date, all
mortgages, deeds of trust, Liens, pledges, or other security interests against any property of the
Debtor’s Estate shall be fully released, and all of the right, title, and interest of any Holder of such
mortgages, deeds of trust, Liens, pledges, or other security interests shall revert to the Debtor and
its successors and assigns.

Section 15.09        Good Faith

        As of the Confirmation Date, the Debtor shall be deemed to have solicited acceptance or
rejections of this Plan in good faith and in compliance with the applicable provisions of the
Bankruptcy Code.

                                           ARTICLE XVI

                                  MISCELLANEOUS PROVISIONS

Section 16.01        Severability of Plan Provisions

        If, before Confirmation, any term or provision of this Plan is held by the Bankruptcy Court
to be invalid, void or unenforceable, the Bankruptcy Court, at the request of the Debtor, shall have
the power to alter and interpret such term or provision to make it valid or enforceable to the
maximum extent practicable, consistent with the original purpose of the term or provision held to
be invalid, void or unenforceable, and such term or provision shall then be applicable as altered or
interpreted. Notwithstanding any such holding, alteration or interpretation, the remainder of the
terms and provisions of this Plan shall remain in full force and effect and shall in no way be
affected, impaired or invalidated by such holding, alteration or interpretation. The Confirmation
Order shall constitute a judicial determination and shall provide that each term and provision of
this Plan, as it may have been altered or interpreted in accordance with the foregoing, is valid and
enforceable pursuant to its terms.

Section 16.02        Confidentiality of Information Related to Patient Care Ombudsman

        Except as otherwise ordered by the Bankruptcy Court, no Person may seek discovery in
any form, including but not limited to, by motion, subpoena, notice of deposition or request or
demand for production of documents, from any Patient Care Ombudsman or his agents,
professionals, employees, other representatives, designees, or assigns with respect to matters
arising from or relating to the performance of the duties of the Patient Care Ombudsman in the
chapter 11 Case, including, but not limited to, pleadings, reports, or other writings filed by the

CHAPTER 11 PLAN                                                                                 Page 54
525296.000003 21854807.14
         Case 19-20063 Document 17 Filed in TXSB on 02/08/19 Page 60 of 64




Patient Care Ombudsman in or in connection with the chapter 11 Case. Nothing herein shall, in
any way, limit or otherwise affect the rights and obligations of any Patient Care Ombudsman under
any order of the Bankruptcy Court or under any confidentiality agreements, if any, between the
Patient Care Ombudsman and any other Person or shall, in any way, limit or otherwise affect the
Patient Care Ombudsman’s obligation, under section 333(c)(1) of the Bankruptcy Code or other
applicable law, to maintain patient information, including patient records, as confidential, and no
such information shall be released by the Patient Care Ombudsman without further order of the
Bankruptcy Court.

Section 16.03        Successors and Assigns

       The rights, benefits and obligations of any Person named or referred to in this Plan,
including any Holder of a Claim, shall be binding on, and shall inure to the benefit of, any heir,
executor, administrator, successor or assign of such entity.

Section 16.04        Binding Effect

        In accordance with section 1141 of the Bankruptcy Code, this Plan shall be binding upon
and inure to the benefit of the Debtor, all present and former Holders of Claims against and
Interests in the Debtor (whether or not the Claim or Interest of such Holder is impaired under the
Plan and whether or not such Holder has filed a Proof of Claim or accepted this Plan), any Person
acquiring property under this Plan, their respective successors and assigns, including, but not
limited to, the Debtor, and all other parties-in-interest in the chapter 11 Case.

Section 16.05        Notices

    Any notice, request, or demand required or permitted to be made or provided under this Plan
to or upon the Debtor, the Indenture Trustee, the Holders or the Liquidating Trustee shall be (a) in
writing; (b) served by (i) certified mail, return receipt requested, (ii) hand delivery, (iii) overnight
delivery service, (iv) first class mail, or (v) facsimile transmission; and (c) deemed to have been
duly given or made when actually delivered or, in the case of facsimile transmission, when
received and telephonically confirmed, addressed as follows:

         If to the Debtor:

         SQLC Senior Living Center at Corpus Christi, Inc. d/b/a Mirador
         15601 Dallas Parkway, Suite 200
         Addison, Texas 75001
         Attn: Scott Collier, Chairman
         (469) 916-8958
         scollier@sqlc.org




CHAPTER 11 PLAN                                                                                 Page 55
525296.000003 21854807.14
         Case 19-20063 Document 17 Filed in TXSB on 02/08/19 Page 61 of 64




         With a copy to (which shall not constitute notice):

         Demetra L. Liggins
         Thompson & Knight LLP
         811 Main Street, Suite 2500
         Houston, TX 77002
         Email: Demetra.Liggins@tklaw.com

         If to the Indenture Trustee or the Bondholders:

         UMB Bank, N.A.
         Attn: Virginia A. Housum
         120 South Sixth Street, Suite 1400
         Minneapolis, MN 55402
         Email: Virginia.Housum@umb.com

         With a copy to (which shall not constitute notice):

         Nathan F. Coco
         McDermott Will & Emery,
         1200 Smith Street, Suite 1600
         Houston, Texas 77002
         Email: ncoco@mwe.com

         If to Liquidating Trust

         See Plan Supplement

Section 16.06        Term of Injunctions or Stay

        Unless otherwise provided in this Plan, the Sale Order and/or Confirmation Order, all
injunctions or stays provided for in the chapter 11 Case under Bankruptcy Code sections 105 or
362 or otherwise, and in existence on the Confirmation Date (excluding any injunctions or stays
contained in this Plan or Confirmation Order), shall remain in full force and effect until the
Effective Date. All injunctions or stays contained in this Plan, the Sale Order and/or Confirmation
Order shall remain in full force and effect in accordance with their terms.

Section 16.07        No Admissions

       Notwithstanding anything herein to the contrary, nothing in this Plan shall be deemed as
an admission by the Debtor with respect to any matter set forth herein, including liability on any
Claim.

Section 16.08        Notice of the Effective Date

        The Debtor shall file on the docket of the Bankruptcy Court a Notice of Effective Date
stating that (a) all conditions to the occurrence of the Effective Date have been satisfied or waived
with the consent of the Indenture Trustee; (b) the Effective Date has occurred and specifying the

CHAPTER 11 PLAN                                                                              Page 56
525296.000003 21854807.14
          Case 19-20063 Document 17 Filed in TXSB on 02/08/19 Page 62 of 64




date thereof for all purposes under this Plan; and (c) setting forth the name, address and telephone
number for the Liquidating Trustee.

Section 16.09        Default Under Plan

        (a)    Plan Default Notice. Except or otherwise provided for in this Plan, after the
Effective Date, in the event of an alleged default by the Liquidating Trustee under this Plan, any
party alleging such default shall provide written notice of default (the “Plan Default Notice”) to
the Liquidating Trustee at the address set forth in the Notice of Effective Date filed pursuant to
this Plan with a copy thereof to the Debtor’s counsel and the Indenture Trustee’s counsel at the
addresses set forth in this Plan and shall contemporaneously file such Plan default notice with the
Bankruptcy Court. The Liquidating Trustee shall have thirty (30) days from the receipt of a Plan
Default Notice to cure any actual default that may have occurred.

        (b)     Cure. The Liquidating Trustee and any other party-in-interest shall have the right
to dispute an alleged default that has occurred and to notify the party alleging such default that the
Liquidating Trustee (or such other party-in-interest) contends no default has occurred, with such
notice to be sent within the thirty-day period following receipt of a Plan Default Notice. In such
event, the Bankruptcy Court shall retain jurisdiction over the dispute relating to the alleged default
and the remedy with respect to any remedy therefore.

        (c)      Failure to Cure. In the event the Liquidating Trustee (or any other party-in-
interest) fails to either dispute the alleged default or timely cure such default, the party alleging
such default shall be entitled to assert its rights under applicable law.

Section 16.10        Governing Law

        Unless a rule of law or procedure is supplied by federal law (including the Bankruptcy
Code and Bankruptcy Rules), the laws of the State of Texas, without giving effect to the principles
of conflicts of law thereof, shall govern the construction and implementation of this Plan and any
agreements, documents, and instruments executed in connection with this Plan (except as
otherwise set forth in those agreements, in which case the governing law of such agreement shall
control) as well as corporate governance matters with respect to the Debtor.

Section 16.11        Plan Documents

          The Plan Documents are incorporated herein and are a part of this Plan as set forth in full
herein.

Section 16.12        Entire Agreement

        This Plan and the Plan Documents set forth the entire agreement and understanding among
the parties-in-interests relating to the subject matter hereof and supersede all prior discussions and
documents.




CHAPTER 11 PLAN                                                                               Page 57
525296.000003 21854807.14
         Case 19-20063 Document 17 Filed in TXSB on 02/08/19 Page 63 of 64




                                        ARTICLE XVII

                                CONFIRMATION REQUEST

       The Debtor requests Confirmation of this Plan under Bankruptcy Code section 1129. If
any Impaired Class does not accept this Plan pursuant to Bankruptcy Code section 1126, the Debtor
requests Confirmation pursuant to Bankruptcy Code section 1129(b). In that event, the Debtor
reserves the right to modify this Plan to the extent (if any) that Confirmation of this Plan under
Bankruptcy Code section 1129(b) requires modification.




CHAPTER 11 PLAN                                                                            Page 58
525296.000003 21854807.14
     Case 19-20063 Document 17 Filed in TXSB on 02/08/19 Page 64 of 64




Dated:�- 2019
                                  SQLC SENIOR LIVING CENTER AT CORPUS
                                  CHRISTI. INC. O/B/A MIRADOR


                                  By:   k1�
                                  Name: Scott Collier
                                  Title: Chairman of the Board




Cll,\l'H:H I I Pl.A�                                               Page 59
5:?5296.000003 21854807 13
